Name: 89/569/EEC: Council Decision of 28 July 1989 on the acceptance by the European Economic Community of an OECD decision/recommendation on compliance with principles of good laboratory practice
 Type: Decision
 Subject Matter: research and intellectual property;  European Union law;  chemistry;  world organisations;  technology and technical regulations
 Date Published: 1989-10-28

 28.10.1989 EN FR FR FR FR Official Journal of the European Communities L 315/1 COUNCIL DECISION of 28 July 1989 on the acceptance by the European Economic Community of an OECD decision/recommendation on compliance with principles of good laboratory practice (89/569/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Organization for Economic Cooperation and Development (OECD) Council adopted on 12 May 1981 a Decision concerning the mutual acceptance of data in the assessment of chemicals and will shortly adopt a decision/recommendation on Compliance with Principles of good laboratory practice, which provides for the implementation of good laboratory practice by OECD member countries and for mutual recognition thereof among OECD member countries; Whereas this decision/recommendation will constitute the framework for the conclusion of arrangements between OECD member countries on mutual recognition of compliance with good laboratory practice; Whereas the main aim of any agreement concerning the mutual acceptance of data obtained during the non-clinical testing of chemicals in accordance with good laboratory practice in order to assess their safety before they are put on the market is essentially to enable trade to develop harmoniously between the parties concerned; Whereas such an agreement will make it possible to avoid the repetition of tests in the country of destination and the barriers to international trade which this causes; whereas it will therefore help to stimulate exports; Whereas only the acceptance of test data obtained throughout the Community will provide all Community manufacturers and laboratories with equal conditions of competition on the markets of the third countries concerned; Whereas the functioning of the internal market also requires the uniform treatment throughout the Community of chemicals originating from third countries and thus of the test results obtained in these countries on such products with a view to placing them on the market; Whereas, in adopting Council Directive 87/18/EEC of 18 December 1986 on the harmonization of laws, regulations and administrative provisions relating to the application of the principles of good laboratory practice and the verification of their applications for tests on chemical substances (1) and Council Directive 88/320/EEC of 7 June 1988 on the inspection and verification of good laboratory practice (GLP) (2), the Community has already implemented procedures for the application and verification of good laboratory practice in accordance with the OECD decision /recommendation in question; Whereas it is therefore appropriate that the said decision/recommendation be approved by the Community, HAS DECIDED AS FOLLOWS: Sole Article The draft OECD Council decision /recommendation on compliance with principles of good laboratory practice is hereby approved on behalf of the Community. The text of the draft decision/recommendation is attached hereto. The procedure, adopted on 1 June 1988, allowing the Community to participate in OECD acts shall therefore apply. Done at Brussels, 28 July 1989. For the Council The President M. CHARASSE (1) OJ No L 15, 17. 1. 1987, p. 29. (2) OJ No L 145, 11. 6. 1988, p. 35. APPENDIX I DRAFT COUNCIL DECISION/RECOMMENDATION ON COMPLIANCE WITH PRINCIPLES OF GOOD LABORATORY PRACTICE THE COUNCIL, Having regard to Articles 5 (a) and 5 (b) of the convention on the Organization for Economic Cooperation and Development of 14 December 1960; Having regard to the recommendation of the Council of 7 July 1977 establishing guidelines in respect of procedure and requirements for anticipating the effects of chemicals on man and in the environment, C(77)97 (final); Having regard to the Decision of the Council of 12 May 1981 concerning the mutual acceptance of data in the assessment of chemicals, C(81)30 (final) and, in particular, the recommendation that Member States, in the testing of chemicals, apply the OECD principles of good laboratory practice, set forth in Annex 2 of that Decision; Having regard to the recommendation of the Council of 26 July 1983 concerning the mutual recognition of compliance with good laboratory practice, C(83)95 (final); Having regard to the conclusions of the third high level meeting of the chemicals group (OECD, Paris, 1988); Considering the need to ensure that test data on chemicals provided to regulatory authorities for purposes of assessment and other uses related to the protection of human health and the environment are of high quality, valid and reliable; Considering the need to minimize duplicative testing of chemicals, and thereby to utilize more effectively scare test facilities and specialist manpower, and to reduce the number of animals used in testing; Considering that recognition of procedures for monitoring compliance with good laboratory practice will facilitate mutual acceptance of data and thereby reduce duplicative testing of chemicals; Considering that a basis for recognition of compliance monitoring procedures is an understanding of, and confidence in, the procedures in the Member country where the data are generated; Considering that harmonized approaches to procedures for monitoring compliance with good laboratory practice would greatly facilitate the development of the necessary confidence in other countries' procedures; On the proposal of the joint meeting of the management committee of the special programme on the control of chemicals and the chemicals group, endorsed by the environment committee, PART I GLP principles and compliance monitoring 1. DECIDES that Member countries in which testing of chemicals for purposes of assessment related to the protection of health and the environment is being carried out pursuant to principles of good laboratory practice that are consistent with the OECD principles of good laboratory practice as set out in Annex 2 of the Council Decision C(81)30 (final) (GLP principles) shall: (i) establish national procedures for monitoring compliance with GLP principles, based on laboratory inspections and study audits; (ii) designate an authority or authorities to discharge the functions required by the procedures for monitoring compliance; and (iii) require that the management of test facilities issue a declaration, where applicable, that a study was carried out in accordance with GLP principles and pursuant to any other provisions established by national legislation or administrative procedures dealing with good laboratory practice. 2. RECOMMENDS that, in developing and implementing national procedures for monitoring compliance with GLP principles, Member States apply the Guides for compliance monitoring procedures for good laboratory practice and the Guidance for the conduct of laboratory inspections arid study audits, set out respectively in Annexes I and II which are an integral part of this decision /recommendation. PART II Recognition of GLP compliance among Member States 1. DECIDES that Member States shall recognize the assurance by another Member State that test data have been generated in accordance with GLP principles if such other Member State complies with Part I above and Part II paragraph 2 below. 2. DECIDES that, for purposes of the recognition of the assurance in paragraph 1 above, Member States shall: (i) designate an authority or authorities for international liaison and for discharging other functions relevant to the recognition as set out in this Part and in the Annexes to this decision/recommendation; (ii) exchange with other Member States relevant information concerning their procedures for monitoring compliance, in accordance with the guidance set out in Annex III which is an integral part of this decision/recommendation; and (iii) implement procedures whereby, where good reason exists, information concerning GLP compliance of a test facility (including information focusing on a particular study) within their jurisdiction can be sought by another Member State. 3. DECIDES that the Council Recommendation concerning the mutual recognition of compliance with good laboratory practice, C(83)95 (final), shall be repealed. PART III Future OECD activities 1. INSTRUCTS the Environment Committee and the Management Committee of the special programme on the control of chemicals to ensure that the guides for compliance monitoring procedures for good laboratory practice and the guidance for the conduct of laboratory inspections and study audits set out in Annexes I and II are updates and expanded, as necessary, in light of developments and experience of Member States and relevant work in other international organizations. 2. INSTRUCTS the Environment Committee and the Management Committee of the special programme on the control of chemicals to pursue a programme of work designed to facilitate the implementation of this decision/recommendation, and to ensure continuing exchange of information experience on technical and administrative matters related to the application of GLP principles and the implementation of procedures for monitoring compliance with good laboratory practice. 3. INSTRUCTS the Environment Committee and the Management Committee of the special programme on the control of chemicals to review actions taken by Member States in pursuance of this decision/recommendation. ANNEX I GUIDES FOR COMPLIANCE MONITORING PROCEDURES FOR GOOD LABORATORY PRACTICE To facilitate the mutual acceptance of test data generated for submission to regulatory authorities of OECD Member States, harmonization of the procedures adopted to monitor good laboratory practice compliance, as well as comparability of their quality and rigour, are essential. The aim of this Annex is to provide detailed practical guidance to OECD Member States on the structure, mechanisms and procedures they should adopt when establishing national good laboratory practice compliance monitoring programmes so that these programmes may be internationally acceptable. It is recognized that Member States will adopt GLP principles and establish compliance monitoring procedures according to national legal and administrative practices, and according to priorities they give to, e.g., the scope of initial and subsequent coverage concerning categories of chemicals and types of testing. Since Member States may establish more than one good laboratory practice monitoring authority due to their legal framework for chemicals control, more than one good laboratory practice compliance programme may be established. The guidance set forth in the following paragraphs concerns each of these authorities and compliance programmes, as appropriate. DEFINITIONS OF TERMS The definitions of terms in the OECD principles of good laboratory practice (Annex 2 to Council Decision C(81)30 (final)) are applicable to this document. In addition, the following definitions apply: GLP principles: principles of good laboratory practice, that are consistent with the OECD principles of good laboratory practice as set out in Annex 2 of Council Decision C(81)30 (final). GLP compliance monitoring: the periodic inspection of laboratories and/or auditing of studies for the purpose of verifying adherence to GLP principles. (National) GLP compliance programme: the particular scheme established by a Member State to monitor good laboratory practice compliance by laboratories within its territories, by means of inspections and study audits. (National) GLP monitoring authority: a management body established within a Member State with responsibility for monitoring the good laboratory practice compliance of laboratories within its territories and for discharging other such functions related to good laboratory practice as may be nationally determined. It is understood that more than one such body may be established in a Member State. Laboratory inspection: an on-site examination of the test facility's procedures and practices to assess the degree of compliance with GLP principles. During inspections, the management structures and operational procedures of the laboratory are examined, key technical personnel are interviewed, and the quality and integrity of data generated by the facility are assessed and reported. Study audit: a comparison of raw data and associated records with the interim or final report in order to determine whether the raw data have been accurately reported, to determine whether testing was carried out in accordance with the study plan and standard operating procedures, to obtain additional information not provided in the report, and to establish whether practices were employed in the development of data that would impair their validity. Inspector: a person who performs the laboratory inspections on behalf of the (national) GLP monitoring authority. GLP compliance status: the level of adherence of a laboratory to the GLP principles as assessed by the (national) GLP monitoring authority. Regulatory authority: a national body with legal responsibility for aspects of the control of chemicals. COMPONENTS OF GOOD LABORATORY PRACTICE COMPLIANCE MONITORING PROCEDURES Administration A (national) GLP compliance programme should be the responsibility of a properly constituted, legally identifiable management body adequately staffed and working within a defined administrative framework. Member States should:  ensure that the (national) GLP monitoring authority is directly responsible for an adequate team of inspectors having the necessary technical/scientific expertise or is ultimately responsible for such a team;  publish documents relating to the adoption of GLP principles within their territories;  publish documents providing details of the (national) GLP compliance programme, including information on the legal or administrative framework within which the programme operates and references to published acts, normative documents (e.g., regulations, codes of practice), inspection manuals, guidance notes, etc.;  maintain records of laboratories inspected (and their GLP compliance status) and of studies audited. To foster international understanding and liaison, Member States should inform the OECD and other Member States (e.g., through the OECD complementary information exchange procedure) of the nature and availability of the documentation on GLP which has been produced, together with the addresses and telephone numbers of the (national) GLP monitoring authorities. Confidentiality (National) GLP monitoring authorities will have access to commercially valuable information and, on occasion, may even need to remove commercially sensitive documents from a laboratory or refer to them in detail in their reports. Member States should:  make provision for the maintenance of confidentiality, not only by inspectors but also by any other persons who gain access to confidential information as a result of GLP compliance monitoring activities;  ensure that, unless all commercially sensitive and confidential information has been excised, reports of laboratory inspections and study audits are made available only to regulatory authorities and, where appropriate, to the laboratories inspected or concerned with study audits and/or to study sponsors. The names of laboratories subject to laboratory inspections within a (national) GLP compliance programme, their levels of compliance with the national GLP principles and the date(s) the inspections were conducted should be made available to (national) GLP monitoring authorities in other Member States upon request. Personnel and training (National) GLP monitoring authorities should:  ensure that an adequate number of inspectors is available The number of inspectors required will depend upon: (i) the number of laboratories involved in the (national) GLP compliance programme; (ii) the frequency with which the GLP compliance status of the laboratories is to be assessed; (iii) the number and complexity of the studies undertaken by those laboratories; (iv) the number of special inspections or audits requested by regulatory authorities.  ensure that inspectors are adequately qualified and trained Inspectors should have qualifications and practical experience in the range of scientific disciplines relevant to the testing of chemicals. (National) GLP monitoring authorities should: (i) ensure that arrangements are made for the appropriate training of inspectors, having regard to their individual qualifications and experience; (ii) encourage consultations, including joint training activities where necessary, with the staff of (national) GLP monitoring authorities in other Member States in order to promote international harmonization in the interpretation and application of GLP principles, and in the monitoring of compliance with such principles.  ensure that inspectorate personnel have no financial or other interests in the laboratories inspected, the studies audited or the firms sponsoring such studies;  provide inspectors with a suitable means of identification (e.g., an identity card). Inspectors may be:  on the permanent staff of the (national) GLP monitoring authority;  on the permanent staff of a body separate from the (national) GLP monitoring authority; or  employed on contract, or by another way, by the (national) GLP monitoring authority to perform laboratory inspections or study audits. In the latter two cases, the (national) GLP monitoring authority should have ultimate responsibility for determining the GLP compliance status of laboratories and the quality /acceptability of a study audit, and for taking any action based on the results of laboratory inspections or study audits which may be necessary. (National) GLP compliance programmes GLP compliance monitoring is intended to ascertain whether laboratories have implemented GLP principles for the conduct of studies and are capable of assuring that the resulting data are of adequate quality. As indicated above, Member States should publish the details of their (national) GLP compliance programmes. Such information should, inter alia:  define the scope and extent of the programme a (national) GLP compliance programme may cover only a limited range of chemicals, e.g., industrial chemicals, pesticides, pharmaceuticals, etc., or may include all chemicals. The scope of the monitoring for compliance should be defined, both with respect to the categories of chemicals and to the types of tests subject to it, e.g., physical, chemical, toxicological and/or ecotoxicological.  provide an indication as to the mechanism whereby laboratories enter the programme The application of GLP principles to health and environmental safety data generated for regulatory purposes may be mandatory. A mechanism should be available whereby laboratories may have their compliance with GLP principles monitored by the appropriate (national) GLP monitoring authority.  provide information on categories of laboratory inspections/study audits A (national) GLP compliance programme should include: (i) routine laboratory inspections, i.e., the regular monitoring of laboratories, in principle on a two-year cycle. These inspections include both a general laboratory inspection and a (limited) study audit of an on-going or completed study; (ii) special laboratory inspections/study audits at the request of a regulatory authority, e.g., prompted by a query arising from the submission of data to a regulatory authority.  define the powers of inspectors for entry into laboratories and their access to data held by laboratories While inspectors will not normally wish to enter laboratories against the will of the laboratory management, circumstances may arise where laboratory entry and access to data are essential to protect public health or the environment. The powers available to the (national) GLP monitoring authority in such cases should be defined.  describe the laboratory inspection and study audit procedures for verification of GLP compliance The documentation should indicate the procedures which will be used to examine both the organizational processes and the conditions under which laboratory studies are planned, performed, monitored and recorded. Guidance for such procedures is available in Annex II to this decision/recommendation.  describe actions that may be taken as follow-up to laboratory inspections and study audits. Follow-up to laboratory inspections and study audits When a laboratory inspection or study audit has been completed, the inspector should prepare a written report of the findings. Member States should take action where deviations from GLP principles are found during or after a laboratory inspection or study audit. The appropriate actions should be described in documents from the (national) GLP monitoring authority. If a laboratory inspection or study audit reveals only minor deviations from GLP principles, the laboratory should be required to correct such minor deviations. The inspector may need, at an appropriate time, to return to the facility to verify that corrections have been introduced. Where no or where only minor deviations have been found, the (national) GLP monitoring authority may:  issue a statement that the laboratory has been inspected and found to be operating in compliance with GLP principles. The date of inspection and, if appropriate, the categories of tests inspected in the laboratory at that time should be included. Such statements may be used to provide information to (national) GLP monitoring authorities in other Member States; and/or  provide the regulatory authority which requested a study audit with a detailed report of the findings. Where serious deviations are found, the action taken by (national) GLP monitoring authorities will depend upon the particular circumstances of each case and the legal or administrative provisions under which GLP compliance monitoring has been established within their countries. Actions which may be taken include, but are not limited to, the following:  issuance of a statement, giving details of the inadequacies or faults found which might affect the validity of studies conducted in the laboratory;  suspension of laboratory inspections or study audits of a laboratory and, for example and where administratively possible, removal of the laboratory from the (national) GLP compliance programme or from any existing list or register of laboratories subject to GLP laboratory inspections;  the requirement that a statement detailing the deviations be attached to specific study reports;  action through the courts, where warranted by circumstances and where legal/administrative procedures so permit. Where serious deviations are found which may have affected specific studies, the (national) GLP monitoring authority should consider the need to inform relevant regulatory authorities or (national) GLP monitoring authorities in other Member States of their findings. Appeals procedures Problems, or differences of opinion, between inspectors and laboratory management will normally be resolved during the course of a laboratory inspection or study audit. However, it may not always be possible for agreement to be reached, A procedure should exist whereby a laboratory may make representations relating to the outcome of a laboratory inspection or study audit for GLP compliance monitoring and/or relating to the action the GLP monitoring authority proposes to take thereon. ANNEX II GUIDANCE FOR THE CONDUCT OF LABORATORY INSPECTIONS AND STUDY AUDITS INTRODUCTION The purpose of this Annex is to provide guidance for the conduct of Laboratory inspections and study audits which would be mutually acceptable to OECD Member States. Is is principally concerned with laboratory inspections, an activity which occupies much of the time of GLP inspectors. A laboratory inspection will usually include a limited study audit or review as a part of the inspection, but study audits will also have to be concerned from time to time at the request, for example, of a regulatory authority. General guidance for the conduct of study audits will be found at the end of this Annex. Laboratory inspections are conducted to determine the degree of conformity of test facilities and laboratory studies with GLP principles and to determine the integrity of data to assure that resulting data are of adequate quality for assessment and decision-making by national regulatory authorities. They result in reports which describe the degree of adherence of a test facility to the GLP principles. Laboratory inspections should be conducted on a regular, routine basis to establish and maintain a record of the GLP compliance status of a test facility. DEFINITIONS OF TERMS The definitions of terms in the OECD principles of good laboratory practice [Annex 2 to the Council Decision C(81)30 (Final)] and in Annex I to this decision recommendation are applicable to this Annex. LABORATORY INSPECTIONS Inspections for compliance with GLP principles may take place in any test facility generating health or environmental safety data for regulatory purposes. Inspectors may be required to audit data relating to the physical, chemical, toxicological or ecotoxicological properties of a substance or preparation. In some cases, inspectors may need assistance from experts in particular disciplines. The wide diversity of facilities (in terms both of physical layout and management structure), together with the variety of types of studies encountered by inspectors, means that the inspectors must use their own judgement to assess the degree and extent of compliance with GLP principles. Nevertheless, inspectors should strive for a consistent approach in evaluating whether, in the case of a particular laboratory or study, an adequate level of compliance with each GLP principle has been achieved. In the following sections, guidance is provided on the various aspects of the testing facility, including its personnel and procedures, which are likely to be examined by inspectors. In each section, there is a statement of purpose, as well as an illustrative list of specific items which could be considered during the course of a laboratory inspection. These lists are not meant to be comprehensive and should not be taken as such. Inspectors should not concern themselves with the need for, or objectives of, the study or the interpretation of the findings of studies with respect to risks for human health or the environment. These aspects are the responsibility of those regulatory authorities to which the data are submitted for regulatory purposes. Laboratory inspections and study audits inevitably disturb the normal work in a laboratory. Inspectors should therefore carry out their work in a carefully planned way and, so far as practicable, respect the wishes of the management of the laboratory as to the timing of visits to certain sections of the facility. Inspectors will, while conducting laboratory inspections and study audits, have access to confidential, commercially valuable information. It is essential that they ensure that such information is seen by authorized personnel only. Their responsibilities in this respect will have been established within their (National) GLP compliance monitoring programme. INSPECTION PROCEDURES Pre-inspection Purpose: to familiarize the inspector with the facility which is about to be inspected in respect of management structure, physical layout of buildings and range of studies. Prior to conducting a laboratory inspection or study audit, inspectors should familiarize themselves with the facility which is to be visited. Any existing information on the facility should be reviewed. This may include previous inspection reports, the layout of the facility, organization charts, study reports, protocols and curricula vitae (CVs) of key personnel. Such documents would provide information on:  the type, size and layout of the facility;  the range of studies likely to be encountered during the inspection;  the management structure of the facility. Inspectors should note, in particular, any deficiencies from previous laboratory inspections. Where no previous laboratory inspections have been conducted, a pre-inspection visit can be made to obtain relevant information. Laboratories should be informed of the date and time of inspectors' arrival, the objective of their visit and the length of time they expect to be on the premises. This will allow the laboratory to ensure that the appropriate personnel and documentation are available. In cases where particular documents or records are to be examined, it may be useful to identify these to the laboratory in advance of the visit so that they will be immediately available during the laboratory inspection. Starting conference Purpose: to inform the management and staff of the facility of the reason for the laboratory inspection or study audit that is about to take place, and to identify the laboratory areas, study(ies) selected for audit, documents and personnel likely to be involved. The administrative and practical details of a laboratory inspection or study audit should be discussed with the management of the facility at the start of the visit. At the starting conference, inspectors should:  outline the purpose and scope of the visit;  describe the documentation which will be required for the laboratory inspection, such as lists of on-going and completed studies, study plans, standard operating procedures, study reports, etc. Access to and, if necessary, arrangements for the copying of relevant documents should be agreed upon at this time;  clarify or request information as to the management structure (organization) and personnel of the facility;  request information as to the conduct, side-by-side, of studies subject to GLP principles with others for which they are not applied;  make an initial determination as to the parts of the facility to be covered during the laboratory inspection;  describe the documents and specimens that will be needed for on-going or completed study(ies) selected for study audit. Before proceeding further with a laboratory inspection, it is advisable for the inspector to establish contact with the laboratory's quality assurance (QA) unit. As a general rule, when inspecting a facility, inspectors will find it helpful to be accompanied by a member of the QA unit. Inspectors may wish to request that a room be set aside for examination of documents and other activities. Organization and personnel Purpose: to determine whether: the test facility has sufficient qualified personnel, staff resources and support services for the variety and number of studies undertaken; the organizational structure is appropriate; and management has established a policy regarding training and staff health surveillance appropriate to the studies undertaken in the facility. The management should be asked to produce certain documents, for example:  floor plans;  facility management and scientific organization charts;  CVs of key personnel involved in the type(s) of studies selected for the Study Audit;  list(s) of on-going and completed studies with information on the type of study, initiation/completion dates, test system, route of administration and name of study director;  staff training and health surveillance policies, where such policies have been established;  staff training records where available;  an index to the facility's standard operating procedures (SOPs);  specific SOPs as related to the studies or procedures being inspected or audited;  list(s) of the study directors associated with the study(ies) being audited. The inspector should check, in particular:  lists of on-going and completed studies to ascertain the level of work being undertaken by the laboratory;  the identity and qualifications of the study directors, the head of the quality assurance unit and other key personnel;  existence of SOPs for all relevant areas of testing. Quality assurance programme Purpose: to determine whether the mechanisms used to assure management that laboratory studies are conducted in accordance with GLP principles are adequate. The head of the quality assurance (QA) unit should be asked to demonstrate the systems and methods for QA inspection and monitoring of studies, and the system for recording observations made during QA monitoring. Inspectors should check:  the qualifications of the head of QA, and of all QA staff;  that the QA unit functions independently from the staff involved in the studies;  how the QA unit schedules and conducts inspections, how it monitors identified critical phases in a study, and what resources are available for QA inspections and monitoring activities;  that where studies are of such short duration that monitoring of each study is impracticable, arrangements exist for monitoring on a sample basis;  the extent and depth of QA monitoring during the practical phases of the study;  the QA procedures for checking the final report to ensure its agreement with the raw data;  that management receives reports from QA concerning problems likely to affect the quality or integrity of a study;  the actions taken by QA when deviations are found;  the QA role, if any, if studies or parts of studies are done in contract laboratories;  the part played, if any, by QA in the review, revision and updating of SOPs. Facilities Purpose: to determine whether the test facility is of suitable size, construction, design and location to meet the demands of the studies being undertaken. The inspector should check that:  the design enables an adequate degree of separation so that, e.g., test substances, animals, diets, pathological specimens, etc. of one study cannot be confused with those of another;  environmental control and monitoring procedures exist and function adequately in critical areas, e.g., animal and other biological test systems rooms, test substance storage areas, laboratory areas;  the general housekeeping is adequate for the various facilities and that there are, if necessary, pest control procedures. Care, housing and containment of biological test systems Purpose: to determine whether the test facility, if engaged in studies using animals or other biological test systems, has support facilities and conditions for their care, housing and containment, adequate to prevent stress and other problems which could affect the test system and hence the quality of data. A test facility may be carrying out studies which require a diversity of animal or plant species as well as microbial or other cellular or sub-cellular systems. The type of test systems being used will determine the aspects relating to care, housing or containment that the inspector will monitor. Using his judgement, the inspector will check, according to the test systems, that:  there are facilities adequate for the test systems used and for testing needs;  there are arrangements to quarantine animals and plants being introduced into the facility and that these arrangements are working satisfactorily;  there are arrangements to isolate animals (or other elements of a test system, if necessary) known to be, or suspected of being, diseased or carriers of disease;  there is adequate monitoring and record-keeping of health, behaviour or other aspects, as appropriate to the test system;  the equipment for maintaining the environmental conditions required for each test system is adequate, well maintained, and effective;  animal cages, racks, tanks and other containers, as well as accessory equipment, are kept sufficiently clean;  analyses to check environmental conditions and support systems are carried out as required;  facilities exist for removal and disposal of animal waste and refuse from the test systems and that these are operated so as to minimise vermin infestation, odours, disease hazard and environmental contamination;  storage areas are provided for animal feed or equivalent materials for all test systems; that these areas are not used for the storage of other materials such as test substances, pest control chemicals or disinfectants, and that they are separate from areas in which animals are housed or other biological test systems are kept;  stored feed and bedding are protected from deterioration by adverse environmental conditions, infestation or contamination. Apparatus, materials, reagents and specimens Purpose: to determine whether the laboratory has suitably located, operational apparatus in sufficient quantity and of adequate capacity to meet the requirements of the test being conducted in the facility and that the materials, reagents and specimens are properly labelled, used and stored. The inspector should check that:  apparatus are clean and in good working order;  records have been kept of apparatus operation, maintenance, standardization and calibration;  materials and chemical reagents are properly labelled and stored at appropriate temperatures and that expiry dates are not being ignored. Labels for reagents should indicate their source, identity and concentration and/or other pertinent information;  specimens are well identified by test system, study, nature and date of collection;  apparatus and materials used do not interfere with the test systems. Test systems Purpose: to determine whether adequate procedures exist for the handling and control of the variety of test systems required by the studies undertaken in the facility, e.g., chemical and physical systems, cellular and microbic systems, plants or animals. Physical and chemical systems The inspector should check that:  where required by study plans, the stability of test and reference substance were determined and that the reference substances specified in test plans were used;  SOPs exist to cover laboratory activities and that their provisions are observed;  in automated systems, data generated as graphs, recorder traces or computer print-outs are documented as raw data and archived. Biological test systems Taking account of the relevant aspects referred to above relating to care, housing or containment of biological test systems, the inspector should check that:  test systems are as specified in study plans;  test systems are adequately identified;  animals are adequately and, if necessary and appropriate, uniquely identified thoughout the study;  housing or containers of test systems are properly identified with all the necessary information;  there is an adequate separation of studies being conducted on the same animal species (or the same biological test systems) but with different substances;  there is an adequate separation of animal species (and other biological test systems) either in space or in time;  the biological test system environment is as specified in the study plan or in SOPs for aspects such as temperature, or light /dark cycles;  the recording of the receipt, handling, housing or containment, care and health evaluation is appropriate to the test systems;  written records are kept of examination, quarantine, morbidity, mortality, behaviour, diagnosis and treatment of animal and plant test systems or other similar aspects as appropriate to each biological test system;  there are provisions for the appropriate disposal of test systems at the end of tests. Test and reference substances Purpose: to determine whether the laboratory has procedures designed (i) to ensure that the identity, potency, quantity and composition of test and reference substances are in accordance with their specifications, and (ii) to properly receive and store test and reference substances. The inspector should check that:  there are SOPs for recording the receipt, and for the handling, sampling, usage and storage of test and reference substances;  test and reference substances containers are properly labelled;  storage conditions are appropriate to preserve the concentration, purity and stability of the test and reference substances;  there are SOPs for the determination of identity, purity, composition, stability, and for the prevention of contamination of test and reference substances, where applicable;  records are kept of the composition, characterization, concentration, and stability of test and reference substances, where applicable;  there are procedures for the determination of the homogeneity and stability of mixtures containing test and reference substances, where applicable;  containers holding mixtures (or dilutions) of the test and reference substances are labelled and that records are kept of the homogeneity and stability of their contents, where applicable;  when the test is longer than four weeks' duration, samples from each batch of test and reference substances have been taken for analytical purposes and that they have been retained for an appropriate time;  procedures for mixing substances are designed to prevent errors in identification or cross-contamination. Standard operating procedures Purpose: to determine whether the laboratory has written SOPs relating to all the important aspects of the laboratory's operations, considering that one of the most important management techniques for controlling laboratory operations is the use of written SOPs. These relate directly to the routine elements of tests conducted by the laboratory. The inspector should check that:  each laboratory area has immediately available relevant, authorized copies of SOPs;  procedures exist for revision and updating of SOPs;  any amendments or changes to SOPs have been authorized and dated;  historical files of SOPs are maintained;  SOPs are available for, but not necessarily limited to, the following activities: (i) receipt, identification, labelling, handling, sampling, usage and storage of test and reference substances; (ii) maintenance, cleaning and calibration of measuring apparatus and environmental control equipment; (iii) preparation of reagents and dosing formulations; (iv) record-keeping, reporting, storage and retrieval of records and reports; (v) preparation and environmental control of areas containing the test systems; (vi) receipt, transfer, location, characterization, identification and care of test systems; (vii) handling of the test systems before, during and at the termination of the study; (viii) disposal of test systems; (ix) use of pest control and cleaning agents; (x) quality assurance programme operations. Performance of the study Purpose: to verify that written study plans exist and that the plans and the conduct of the study are in accordance with GLP principles. The inspector should check that:  the study plan was signed by the study director;  any amendments to the study plan were signed and dated;  the date of the agreement to the study plan by the sponsor was recorded (where applicable);  measurements, observations and examinations were in accordance with the study plan and relevant SOPs;  the results of these measurements, observations and examinations were recorded directly, promptly, accurately and legibly and were signed (or initialled) and dated;  any changes in the raw data, including data stored in computers, did not obscure previous entries, included the reason for the change and were signed and dated;  computer-generated or stored data have been identified and that the procedures to protect them against unauthorised amendments or less are adequate;  the computer software used within the study is reliable, accurate and can be validated;  any unforeseen events recorded in the raw data have been investigated and evaluated;  the results presented in the reports of the study (interim or final) are consistent and complete and that they correctly reflect the raw data. Reporting of study results Purpose: to determine whether final reports are prepared in accordance with GLP principles. When a final report is available, the inspector should check that:  it is signed and dated by the study director and by other principal scientists;  the study director has signed a statement indicating acceptance of responsibility for the validity of the study and confirming that the study was conducted in accordance with GLP principles;  a quality assurance statement is included in the report and that it is signed and dated;  any amendments were made by the responsible personnel;  it lists the archive location of all samples, specimens and raw data. Storage and retention of records Purpose: to determine whether the facility has generated adequate records and reports and whether adequate provision has been made for the safe storage and retention of records and materials. The inspector should check that:  the archive facilities for the storage of study plans, raw data, final reports, samples and specimens;  the procedures for retrieval of archived materials;  the procedures whereby access to the archives is limited to authorised personnel and records are kept of personnel given access to raw data, slides, etc.;  that an inventory is maintained of materials removed from, and returned to, the archives;  that records and materials are retained for the required or appropriate period of time and are protected from loss or damage by fire, adverse environmental conditions, etc. STUDY AUDITS Laboratory inspections will generally include, inter alia (limited), study audits. These may be brief reviews of on-going or completed studies. When specific study audits are requested by regulatory authorities, the conduct and reporting of the study should be subjected to a detailed examination. Because of the wide variation in the types of studies which might be audited, only general guidance is appropriate, and inspectors and others taking part in study audits will always need to exercise judgment as to the nature and extent of their examinations. The objective should be to reconstruct the study from the study plan using relevant SOPs, raw data and other archived material. In some cases, inspectors may need assistance from other experts in order to conduct an effective study audit, e.g., where there is a need to examine tissue sections under the microscope. Whe conducting a study audit, the inspector should:  obtain names, job descriptions and summaries of training and experience for selected personnel engaged in the study(ies) such as the study director and principal scientists;  check that there is sufficient staff trained in relevant areas for the study(ies) undertaken;  identify individual items of apparatus or special equipment used in the study and examine the calibration, maintenance and service records for the equipment;  review the records relating to the stability of the test substances, analyses of test substance and formulations, analyses of feed, etc.;  attempt to determine, through the interview process if possible, the work assignments of selected individuals participating in the study to ascertain if these individuals had the time to accomplish the tasks specified in the study plan or report;  obtain copies of all documentation concerning control procedures or forming integral parts of the study, including: (i) the study plan; (ii) SOPs in use at the time the study was done; (iii) log books, laboratory notebooks, files, worksheets, print-outs of computer-stored data, etc.; (iv) the final report. In studies in which animals (i.e., rodents and other mammals) are used, the inspectors should follow a certain percentage of individual animals from their arrival at the laboratory to autopsy. They should pay particular attention to the records relating to:  animal body weight, food/water intake, dose formulation and administration, etc.;  clinical observations and autopsy findings;  clinical chemistry;  pathology. COMPLETION OF INSPECTION OR STUDY AUDIT When a laboratory inspection or study audit has been completed, the inspector should be prepared to discuss his findings with representatives of the test facility and should prepare a written report, i.e., the inspection report. A laboratory inspection of any large laboratory is likely to reveal a number of minor deviations from GLP principles but, normally, these will not be sufficiently serious to affect the validity of studies emanating from that laboratory. In such cases, it is reasonable for an inspector to report that the laboratory is operating in compliance with GLP principles according to the criteria established by the (national) GLP monitoring authority. Nevertheless, details of the inadequacies of faults detected should be provided to the laboratory and assurances sought from its senior management that action will be taken to remedy them. The inspector may need to revisit the laboratory after a period of time to verify that necessary action has been taken. If a serious deviation from the GLP principles is identified during a laboratory inspection or study audit which, in the opinion of the inspector, may have affected the validity of that study, or of other studies performed at the facility, the inspector should report back to the (national) GLP monitoring authority. The action taken by that authority will depend upon the nature and extent of the non-compliance and the legal and/or administrative provisions within the GLP compliance programme. Where a study audit has been conducted at the request of a regulatory authority, a full report of the findings should be prepared and sent via the relevant (national) GLP monitoring authority to the regulatory authority concerned. ANNEX III GUIDANCE FOR THE EXCHANGE OF INFORMATION CONCERNING NATIONAL PROCEDURES FOR MONITORING COMPLIANCE Part II, paragraph 2 of the Council Act contains a Decision that Member States exchange information related to their procedures for monitoring compliance with GLP principles. This Annex provides guidance concerning the types of information which should be exchanged. While information concerning all of the aspects covered in the guides for compliance monitoring procedures for good laboratory practice (Annex I) are relevant to an understanding of other Member States' procedures for GLP compliance monitoring, certain types of information are of particular importance. These include:  the GLP principles adopted nationally;  the scope of the national programme for monitoring compliance with GLP principles in terms of the types of chemicals and tests covered;  the identity, legal status, and organizational structure of the (national) GLP monitoring authority(ies);  the procedures followed during laboratory inspections and study audits, and the frequency of routine inspections;  the number and qualifications of inspectors;  the actions available to the (national) GLP monitoring authority(ies) in cases of non-compliance, including the ability to inform other Member States, when necessary, of the results of laboratory inspections and study audits;  the arrangements for protecting confidentiality of information;  the procedures for initiating, conducting and reporting on laboratory inspections and study audits at the request of other Member States;  the procedures for obtaining information on laboratories which have been inspected by a (national) GLP monitoring authority of another Member State, including such laboratories' compliance status; and  the nature of laboratory certifications that studies were carried out following GLP principles. Recognition of national procedures for monitoring compliance with GLP principles may not be immediately forthcoming from other Member States. Member States should be prepared to meet genuine concerns in a cooperative way. It may be that a Member State is unable to judge the acceptability of the GLP compliance monitoring procedures of another solely on the basis of the exchange of written information/In such cases, Member States may seek the assurance they require through consultation and discussion with relevant (national) GLP monitoring authorities. In this context, OECD provides a forum for the discussion and solving of problems relating to the international harmonization and acceptance of GLP compliance monitoring procedures. To facilitate international liaison and the continuing exchange of information, the establishment of a single GLP monitoring authority covering all good laboratory practice activities within a Member State has obvious advantages. Where more than one authority exists, a Member State should ensure that they operate in a consistent way, using comparable procedures and having similar GLP compliance programmes. The authority or authorities with responsibilities for international contacts should be identified by Member States. Situations will arise where a national regulatory authority of a Member State will need to request information on the GLP compliance status of a laboratory located in another Member State. On rare occasions, and where good reason exists, a particular study audit may be requested by a regulatory authority of another Member State. Arrangements should be provided whereby these requests may be fulfilled and the results reported back to the requesting regulatory authority. Formal international contact should be established for the exchange of information between GLP monitoring authorities. However, this should not be understood to prevent informal contacts between regulatory authorities and the GLP monitoring authority in another Member State, to the extent that such contacts are accepted by the Member State concerned. National authorities should note that authorities from another Member State, may wish to be present at a laboratory inspection or study audit that they have specifically requested; or they may wish that representative(s) from the Member State seeking a special laboratory inspection or study audit present at that inspection or audit. In these cases, Member States should enable inspectors from another Member State to participate in laboratory inspections and study audits carried out by their GLP monitoring authority. APPENDICE 1 PROJET DE DÃ CISION-RECOMMANDATION DU CONSEIL SUR LA MISE EN CONFORMITÃ  AUX PRINCIPES DE BONNES PRATIQUES DE LABORATOIRE LE CONSEIL, vu les articles 5 a) et 5 b) de la convention relative Ã l'Organisation de coopÃ ©ration et de dÃ ©veloppement Ã ©conomiques en date du 14 dÃ ©cembre 1960, vu la recommandation du conseil, en date du 7 juillet 1977, fixant les lignes directrices pour la procÃ ©dures les Ã ©lÃ ©ments nÃ ©cessaires Ã l'Ã ©valuation des effets potentiels des produits chimiques sur l'homme et dans l'environnement C(77)97 (final), vu la dÃ ©cision du conseil, en date du 12 mai 1981, relative Ã l'acceptation mutuelle des donnÃ ©es pour l'Ã ©valuation des produits chimiques C(81)30 (final) et, en particulier, la recommandation invitant les pays membres, lors d'essais de produits chimiques, Ã appliquer les principes de l'OCDE de bonnes pratiques de laboratoire, prÃ ©sentÃ ©s dans l'annexe 2 Ã cette dÃ ©cision, vu la recommandation du conseil, du 26 juillet 1983, relative Ã la reconnaissance mutuelle de la mise en conformitÃ © aux bonnes pratiques de laboratoire, C(83)95 (final), vu les conclusions de la troisiÃ ¨me rÃ ©union Ã haut niveau du groupe des produits chimiques (OCDE, Paris, 1988), considÃ ©rant la nÃ ©cessitÃ © d'assurer que les donnÃ ©es d'essais sur des produits chimiques, fournies aux autoritÃ ©s responsables Ã des fins d'Ã ©valuation et pour d'autres utilisations liÃ ©es Ã la protection de la santÃ © humaine et de l'environnement, sont de haute qualitÃ ©, valides et fiables; considÃ ©rant la nÃ ©cessitÃ © de rÃ ©duire autant que possible la rÃ ©pÃ ©tition des essais de produits chimiques et donc d'utiliser de faÃ §on plus efficace le nombre limitÃ © de laboratoires et de spÃ ©cialistes et de diminuer le nombre d'animaux utilisÃ ©s dans les essais; considÃ ©rant que la reconnaissance des systÃ ¨mes de vÃ ©rification de la mise en conformitÃ © aux bonnes pratiques de laboratoire facilitera l'acceptation mutuelle des donnÃ ©es et, de ce fait, limitera la rÃ ©pÃ ©tition d'essais de produits chimiques; considÃ ©rant que la reconnaissance des systÃ ¨mes de vÃ ©rification de la mise en conformitÃ © repose sur la comprÃ ©hension des systÃ ¨mes Ã ©tablis dans le pays membre oÃ ¹ les donnÃ ©es sont obtenues et sur la confiance Ã leur accorder; considÃ ©rant que des approches harmonisÃ ©es de la vÃ ©rification de la mise en conformitÃ © faciliteraient considÃ ©rablement l'Ã ©tablissement de la confiance nÃ ©cessaire que les systÃ ¨mes Ã ©tablis dans d'autres pays doivent inspirer; sur la proposition de la rÃ ©union conjointe du comitÃ © de gestion du programme spÃ ©cial sur le contrÃ ´le des produits chimiques et du groupe des produits chimiques, approuvÃ ©e par le comitÃ © de l'environnement, PARTIE I Principes de BPL et vÃ ©rification de la mise en conformitÃ © 1. DÃ CIDE: Les pays membres dans lesquels, Ã des fins d'Ã ©valuation liÃ ©e Ã la protection de la santÃ © et de l'environnement, des essais de produits chimiques sont rÃ ©alisÃ ©s, conformÃ ©ment Ã des principes de bonnes pratiques de laboratoire compatibles avec les principes de l'OCDE de bonnes pratiques de laboratoire tels qu'ils sont prÃ ©sentÃ ©s dans l'annexe 2 de la dÃ ©cision du conseil C(81)30 (final) ( «Principes de BPL »), i) instituent au niveau national des systÃ ¨mes de vÃ ©rification de la mise en conformitÃ © aux principes de BPL, fondÃ ©s sur des inspections de laboratoire et sur des vÃ ©rifications d'Ã ©tudes: ii) dÃ ©signent une ou plusieurs autoritÃ ©s pour remplir les fonctions requises par les systÃ ¨mes de vÃ ©rification de la mise en conformitÃ © et iii) exigent de la direction des laboratoires qu'elle produise, le cas Ã ©chÃ ©ant, une dÃ ©claration Ã ©tablissant qu'un essai a Ã ©tÃ © effectuÃ © conformÃ ©ment aux principes de BPL et Ã toutes autres dispositions contenues dans les rÃ ©glementations ou les procÃ ©dures administratives nationales relatives aux bonnes pratiques de laboratoire. 2. RECOMMANDE que les pays membres, en instituant et en mettant en Ã uvre des systÃ ¨mes de vÃ ©rification de la mise en conformitÃ © aux principes de BPL, se conforment aux «Guides pour les systÃ ¨mes de vÃ ©rification de la mise en conformitÃ © aux bonnes pratiques de laboratoire » et aux «Directives pour la conduite d'inspections de laboratoire et de vÃ ©rifications d'Ã ©tudes », figurant respectivement aux annexes I et II qui font partie intÃ ©grante de la prÃ ©sente dÃ ©cision-recommandation. PARTIE II Reconnaissance, entre pays membres, de la mise en conformitÃ © aux BPL 1. DÃ CIDE: Les pays membres reconnaissent l'assurance donnÃ ©e par un autre pays membre que les donnÃ ©es d'essais ont Ã ©tÃ © obtenues conformÃ ©ment aux principes de BPL, si cet autre pays membre se conforme Ã la partie I ci-dessus et Ã la partie II paragraphe 2 ci-dessous. 2. DÃ CIDE: Les pays membres, Ã des fins de reconnaissance de l'assurance dont il est question au paragraphe 1 ci-dessus: i) dÃ ©signent une ou plusieurs autoritÃ ©(s) chargÃ ©e(s) d'assurer la liaison sur le plan international et de remplir d'autres fonctions liÃ ©es Ã la reconnaissance, telles que celles mentionnÃ ©es dans la prÃ ©sente partie et dans les annexes Ã la prÃ ©sente dÃ ©cision-recommandation; ii) Ã ©changent avec d'autres pays membres des informations utiles relatives Ã leurs systÃ ¨mes de vÃ ©rification de la mise en conformitÃ ©, conformÃ ©ment aux orientations figurant Ã l'annexe III, qui fait partie intÃ ©grante de la prÃ ©sente dÃ ©cision-recommandation et iii) mettent en place des procÃ ©dures permettant, si des justifications existent, que des informations concernant la mise en conformitÃ © aux BPL d'un laboratoire situÃ © sur leur territoire (y compris des informations concernant un essai particulier) puissent Ã ªtre obtenues par un autre pays membre. 3. DÃ CIDE: La recommandation du conseil relative Ã la reconnaissance mutuelle de la mise en conformitÃ © aux bonnes pratiques de laboratoire C(83)95 (final) est abrogÃ ©e. PARTIE III ActivitÃ ©s futures de l'OCDE 1. CHARGE le comitÃ © de l'environnement et le comitÃ © de gestion du programme spÃ ©cial sur le contrÃ ´le des produits chimiques de s'assurer que les «Guides pour les systÃ ¨mes de vÃ ©rification de Ta mise en conformitÃ © aux bonnes pratiques de laboratoire » et les «Directives pour la conduite d'inspections de laboratoire et de vÃ ©rifications d'Ã ©tudes » figurant aux annexes I et II sont mis Ã jour et complÃ ©tÃ ©s, le cas Ã ©chÃ ©ant, Ã la lumiÃ ¨re de l'Ã ©volution des connaissances et de l'expÃ ©rience des pays membres, ainsi que des travaux pertinents menÃ ©s dans d'autres organisations internationales. 2. CHARGE le comitÃ © de l'environnement et le comitÃ © de gestion du programme spÃ ©cial sur le contrÃ ´le des produits chimiques de mener un programme de travail destinÃ © Ã faciliter la mise en Ã uvre de la prÃ ©sente dÃ ©cision-recommandation, et de s'assurer que les questions techniques et administratives associÃ ©es Ã l'application des principes de BPL et Ã la mise en Ã ure de systÃ ¨mes de vÃ ©rification de la mise en conformitÃ © Ã ces bonnes pratiques de laboratoire, font l'objet d'un Ã ©change continu d'informations et d'expÃ ©riences. 3. CHARGE le comitÃ © de l'environnement et le comitÃ © de gestion du programme spÃ ©cial sur le contrÃ ´le des produits chimiques d'examiner les actions entreprises par les pays membres en application de la prÃ ©sente dÃ ©cision-recommandation. ANNEXE I GUIDES POUR LES SYSTÃ MES DE VÃ RIFICATION DE LA MISE EN CONFORMITÃ  AUX BONNES PRATIQUES DE LABORATOIRE Afin de faciliter l'acceptation mutuelle des donnÃ ©es d'essai obtenues en vue de leur soumission aux autoritÃ ©s responsables des pays membres de l'OCDE, il est essentiel d'harmoniser dans une certaine mesure les systÃ ¨mes adoptÃ ©s afin de vÃ ©rifier la mise en conformitÃ © aux bonnes pratiques de laboratoire, leur Ã ©quivalence, leur qualitÃ © et leur rigueur. Ce document a pour objet de fournir aux pays membres de l'OCDE des conseils pratiques et dÃ ©taillÃ ©s sur la structure, les dispositifs et les systÃ ¨mes qu'ils doivent adopter pour Ã ©laborer les programmes nationaux de vÃ ©rification de la mise en conformitÃ © aux bonnes pratiques de laboratoire, de maniÃ ¨re Ã ce que leurs programmes soient acceptables Ã l'Ã ©chelon international. Il est entendu que les pays membres adopteront des principes de BPL et Ã ©tabliront des systÃ ¨mes de vÃ ©rification de la mise en conformitÃ ©, conformÃ ©ment aux pratiques lÃ ©gales et administratives en vigueur dans leur pays et aux prioritÃ ©s fixÃ ©es pour certaines questions telles que les catÃ ©gories de produits chimiques et les types d'essais entrant dans le domaine d'application, initial et ultÃ ©rieur de ces mesures. Ã tant donnÃ © que les pays membres peuvent Ã ©tablir plus d'une autoritÃ © chargÃ ©e de contrÃ ´ler la mise en conformitÃ © aux bonnes pratiques de laboratoire en raison du cadre juridique qu'ils ont instaurÃ © en vue du contrÃ ´le des produits chimiques, il se peut que plus d'un programme de mise en conformitÃ © aux bonnes pratiques de laboratoire soit Ã ©tabli. Les conseils formulÃ ©s dans les paragraphes suivants valent, le cas Ã ©chÃ ©ant, pour chacune de ces autoritÃ ©s et chaque programme de mise en conformitÃ ©. DÃ FINITIONS Les dÃ ©finitions des termes donnÃ ©es dans les «Principes de l'OCDE de bonnes pratiques de laboratoire » [annexe 2 Ã la dÃ ©cision-recommandation du conseil C(81 )30(final)] sont applicables Ã ce document. S'y ajoutent les dÃ ©finitions suivantes: Principes de BPL: principes de bonnes pratiques compatibles avec les principes de l'OCDE de bonnes pratiques de laboratoire. VÃ ©rification de la mise en conformitÃ © aux BPL: inspection pÃ ©riodique de laboratoires et/ou vÃ ©rification d'Ã ©tudes rÃ ©alisÃ ©es afin de s'assurer du respect des principes de BPL. Programme (national) de mise en conformitÃ © aux BPL: dispositif particulier Ã ©tabli par un pays membre pour vÃ ©rifier la mise en conformitÃ © aux BPL effectuÃ ©e par des laboratoires situÃ ©s sur son territoire, au moyen d'inspections et de vÃ ©rifications d'Ã ©tudes. AutoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL: organisme crÃ ©Ã © dans un pays membre pour contrÃ ´ler la mise en conformitÃ © aux BPL par les laboratoires situÃ ©s sur son territoire et remplir d'autres fonctions du mÃ ªme ordre relatives aux BPL, qui pourront Ã ªtre dÃ ©finies au niveau national. Il est entendu que plusieurs organismes de ce type peuvent Ã ªtre crÃ ©Ã ©s dans un pays membre. Inspection de laboratoire: examen sur place des procÃ ©dures et des mÃ ©thodes appliquÃ ©es dans le laboratoire, afin d'Ã ©valuer le degrÃ © de conformitÃ © aux principes de BPL. Au cours des inspections, la structure administrative et les modes opÃ ©ratoires normalisÃ ©s du laboratoire sont examinÃ ©s, le personnel technique d'encadrement est interviewÃ ©, la qualitÃ © ainsi que l'intÃ ©gritÃ © des donnÃ ©es obtenues par le laboratoire sont Ã ©valuÃ ©es, et il en est rendu compte dans un rapport. VÃ ©rification d'Ã ©tude: comparaison des donnÃ ©es brutes et des rapports qui y sont associÃ ©s avec le rapport provisoire ou final, en vue de dÃ ©terminer si les donnÃ ©es brutes ont Ã ©tÃ © notifiÃ ©es avec exactitude, de vÃ ©rifier si les essais ont Ã ©tÃ © menÃ ©s conformÃ ©ment au plan d'Ã ©tude et aux modes opÃ ©ratoires normalisÃ ©s, d'obtenir des informations complÃ ©mentaires ne figurant pas dans le rapport, et d'Ã ©tablir si les mÃ ©thodes utilisÃ ©es pour obtenir les donnÃ ©es ne risquaient pas d'entacher leur validitÃ ©. Inspecteur: personne qui rÃ ©alise l'inspection du laboratoire pour le compte de l'autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL. DegrÃ © de conformitÃ © aux BPL: degrÃ © d'adhÃ ©sion aux principes de BPL d'un laboratoire, qui est Ã ©valuÃ © par l'autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL. AutoritÃ © rÃ ©glementaire: organisme national ayant juridiquement compÃ ©tence pour les questions touchant au contrÃ ´le des produits chimiques. COMPOSANTES DES SYSTÃ MES DE VÃ RIFICATION DE LA MISE EN CONFORMITÃ  Administration Un programme (national) de mise en conformitÃ © aux BPL doit relever des compÃ ©tences d'un organisme constituÃ © dans les rÃ ¨gles, ayant une identitÃ © juridique, pourvu d'un personnel adÃ ©quat et fonctionnant dans un cadre administratif bien prÃ ©cis. Les pays membres doivent:  s'assurer que l'autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL est directement responsable des activitÃ ©s menÃ ©es par une «Ã ©quipe » appropriÃ ©e d'inspecteurs, ayant les compÃ ©tences techniques et scientifiques nÃ ©cessaires, ou est responsable en dernier ressort des activitÃ ©s de ladite «Ã ©quipe »,  publier les documents concernant l'adoption des principes de BPL sur leur territoire,  publier des documents fournissant des informations dÃ ©taillÃ ©es sur le programme (national) de mise en conformitÃ © aux BPL, y compris des informations sur le cadre juridique ou administratif de ce programme et des rÃ ©fÃ ©rences aux lois promulguÃ ©es, textes normatifs (rÃ ¨glements, codes d'usage, par exemple), manuels d'inspection, notes d'orientation, etc.  conserver des archives sur les inspections de laboratoires (et leur degrÃ © de conformitÃ © aux BPL), et les vÃ ©rifications d'Ã ©tudes. Pour favoriser le rapprochement et les contacts au niveau international, les pays membres sont invitÃ ©s Ã communiquer Ã l'OCDE et aux autres pays membres (par exemple par le biais du mÃ ©canisme complÃ ©mentaire d'Ã ©change d'informations de l'OCDE ) des informations sur la nature et la disponibilitÃ © de la documentation portant sur les BPL, qui a Ã ©tÃ © Ã ©tablie, ainsi que l'adresse et le numÃ ©ro de tÃ ©lÃ ©phone de l'autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL. ConfidentialitÃ © Les autoritÃ ©s (nationales) de vÃ ©rification en matiÃ ¨re de BPL ont accÃ ¨s Ã des informations ayant une valeur commerciale et, Ã ©ventuellement, peuvent mÃ ªme avoir besoin de retirer d'un laboratoire des documents sensibles sur le plan commercial, ou de s'y rÃ ©fÃ ©rer de faÃ §on dÃ ©taillÃ ©e dans leurs rapports. Les pays membres doivent:  prendre des dispositions appropriÃ ©es pour empÃ ªcher toute divulgation, non seulement par les inspecteurs mais aussi par toute autre personne ayant accÃ ¨s Ã des informations confidentielles du fait d'activitÃ ©s de vÃ ©rification de la mise en conformitÃ © aux BPL,  s'assurer que, exceptÃ © le cas oÃ ¹ toutes les informations sensibles sur le plan commercial et confidentiel ont Ã ©tÃ © retirÃ ©es, les rapports d'inspections des laboratoires et de vÃ ©rifications d'Ã ©tudes ne sont mis Ã la disposition que des autoritÃ ©s rÃ ©glementaires et, le cas Ã ©chÃ ©ant, des laboratoires inspectÃ ©s ou concernÃ ©s par les vÃ ©rifications d'Ã ©tudes et/ou des commettants des Ã ©tudes. Les noms des laboratoires soumis Ã des inspections dans le cadre d'un programme (national) de mise en conformitÃ © aux BPL, leur degrÃ © de conformitÃ © aux principes relatifs aux BPL et les dates des inspections doivent Ã ªtre mis Ã la disposition des autoritÃ ©s (nationales) de vÃ ©rification en matiÃ ¨re de BPL d'autres pays membres sur demande. Personnel et formation Les autoritÃ ©s (nationales) de vÃ ©rification en matiÃ ¨re de BPL doivent:  s'assurer qu'il y a un nombre suffisant d'inspecteurs. Le nombre d'inspecteurs requis dÃ ©pend: a) du nombre de laboratoires inclus dans le programme (national) de mise en conformitÃ © aux BPL; b) de la pÃ ©riodicitÃ © Ã laquelle le degrÃ © de conformitÃ © des laboratoires doit Ã ªtre Ã ©valuÃ ©; c) du nombre et de la complexitÃ © des Ã ©tudes entreprises par ces laboratoires; d) du nombre d'inspections ou de vÃ ©rifications particuliÃ ¨res, expressÃ ©ment demandÃ ©es par les autoritÃ ©s rÃ ©glementaires,  s'assurer que les inspecteurs possÃ ¨dent des qualifications suffisantes et une formation adÃ ©quate. Les inspecteurs doivent avoir des qualifications et une expÃ ©rience pratique dans l'ensemble des disciplines intÃ ©ressant les essais de produits chimiques. Les autoritÃ ©s (nationales) de vÃ ©rification en matiÃ ¨re de BPL doivent: a) faire en sorte que des dispositions soient prises pour donner une formation appropriÃ ©e aux inspecteurs, compte tenu des qualifications et de l'expÃ ©rience de chacun; b) encourager les consultations, y compris les activitÃ ©s conjointes de formation, le cas Ã ©chÃ ©ant, avec le personnel des autoritÃ ©s (nationales) de vÃ ©rification en matiÃ ¨re de BPL des autres pays membres en vue de favoriser l'harmonisation, au niveau international, de l'interprÃ ©tation et de l'application des principes relatifs aux BPL et de la vÃ ©rification de la mise en conformitÃ © avec ces principes,  s'assurer que le personnel d'inspection n'a pas un intÃ ©rÃ ªt financier ou autre dans les laboratoires inspectÃ ©s, les Ã ©tudes vÃ ©rifiÃ ©es ou dans les entreprises participant au financement de ces Ã ©tudes,  fournir aux inspecteurs un moyen appropriÃ © d'identification (par exemple, une carte d'identitÃ ©). Les inspecteurs peuvent:  faire partie du personnel permanent de l'autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL,  faire partie du personnel permanent d'un organisme distinct de l'autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL ou  Ã ªtre employÃ ©s sous contrat, ou sous une autre forme, par l'autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL pour rÃ ©aliser des inspections de laboratoire ou des vÃ ©rifications d'Ã ©tudes. Dans ces deux derniers cas, l'autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL doit avoir en dernier ressort la responsabilitÃ © de dÃ ©terminer le degrÃ © de mise en conformitÃ © aux BPL des laboratoires et la qualitÃ © et l'acceptabilitÃ © d'une vÃ ©rification d'Ã ©tude, et de prendre toute mesure pouvant s'avÃ ©rer nÃ ©cessaire, compte tenu des rÃ ©sultats des inspections de laboratoire ou des vÃ ©rifications d'Ã ©tudes. Programmes de mise en conformitÃ © aux BPL La vÃ ©rification de la mise en conformitÃ © aux BPL vise Ã Ã ©tablir si les laboratoires ont appliquÃ ©, pour la conduite de leurs Ã ©tudes, les principes de bonnes pratiques de laboratoire et s'ils sont en mesure de garantir une qualitÃ © suffisante pour les donnÃ ©es obtenues. Comme cela est indiquÃ © ci-dessus, les pays membres doivent publier des informations dÃ ©taillÃ ©es sur leurs programmes (nationaux) de mise en conformitÃ © aux BPL. Ces informations doivent entre autres:  dÃ ©finir la portÃ ©e et l'ampleur du programme. Un programme (national) de mise en conformitÃ © aux BPL peut porter seulement sur une gamme restreinte de produits chimiques, par exemple les produits chimiques industriels, les pesticides, les produits pharmaceutiques, etc., ou peut inclure tous les produits chimiques. La portÃ ©e du contrÃ ´le de la mise en conformitÃ © doit Ã ªtre prÃ ©cisÃ ©e en ce qui concerne tant les catÃ ©gories de produits chimiques que les types d'essais en faisant l'objet, qui peuvent Ã ªtre notamment physiques, chimiques, toxicologiques et /ou Ã ©cotoxicologiques,  donner une indication sur le mÃ ©canisme par lequel les laboratoires sont inscrits au programme de mise en conformitÃ © aux BPL. L'application des principes de BPL aux donnÃ ©es concernant l'innocuitÃ © des produits pour la santÃ © et l'environnement, qui ont Ã ©tÃ © obtenues Ã des fins rÃ ©glementaires, peut Ã ªtre obligatoire. Il convient de mettre en place une procÃ ©dure en vertu de laquelle les laboratoires pourront faire vÃ ©rifier par l'autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL compÃ ©tente, leur mise en conformitÃ © aux BPL,  contenir des informations sur les catÃ ©gories d'inspections de laboratoire et de vÃ ©rifications d'Ã ©tudes. Un programme (national) de mise en conformitÃ © aux BPL doit comprendre: i) des inspections rÃ ©guliÃ ¨res de laboratoires  autrement dit le contrÃ ´le pÃ ©riodique des laboratoires, en principe tous les deux ans. Ces inspections comprennent Ã la fois une inspection gÃ ©nÃ ©rale du laboratoire et la vÃ ©rification (limitÃ ©e) d'une Ã ©tude en cours ou dÃ ©jÃ achevÃ ©e; ii) des inspections de laboratoires et vÃ ©rifications d'Ã ©tudes spÃ ©ciales faites Ã la demande d'une autoritÃ © rÃ ©glementaire  par exemple les inspections et vÃ ©rifications dÃ ©clenchÃ ©es par une demande formulÃ ©e Ã la suite de la soumission des donnÃ ©es Ã une autoritÃ © rÃ ©glementaire,  dÃ ©finir les pouvoirs des inspecteurs quant Ã leur accÃ ¨s aux laboratoires et aux donnÃ ©es dÃ ©tenues par ceux-ci. Si les inspecteurs ne veulent pas le plus souvent pÃ ©nÃ ©trer dans les laboratoires contre le grÃ © de la direction du laboratoire, il peut se produire que l'accÃ ¨s au laboratoire et aux donnÃ ©es soit essentiel pour protÃ ©ger la santÃ © publique ou l'environnement. Les pouvoirs, dont dispose l'autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL, doivent, Ã ªtre dÃ ©finis pour de telles circonstances,  dÃ ©crire les procÃ ©dures d'inspection et de vÃ ©rification d'Ã ©tudes pour contrÃ ´ler la mise en conformitÃ © aux BPL. La documentation doit indiquer les mÃ ©thodes qui seront employÃ ©es pour examiner Ã la fois la structure administrative et les conditions dans lesquelles les Ã ©tudes de laboratoire sont prÃ ©parÃ ©es, rÃ ©alisÃ ©es, contrÃ ´lÃ ©es et enregistrÃ ©es. Les directives applicables Ã ces procÃ ©dures figurent dans l'annexe II Ã la prÃ ©sente dÃ ©cision-recommandation,  dÃ ©crire les mesures susceptibles d'Ã ªtre prises dans le cadre du suivi des inspections de laboratoire et vÃ ©rifications d'Ã ©tudes. Suivi des inspections de laboratoires et des vÃ ©rifications d'Ã ©tudes Lorsqu'une inspection de laboratoire ou vÃ ©rification d'Ã ©tude a Ã ©tÃ © achevÃ ©e, l'inspecteur doit Ã ©tablir un rapport Ã ©crit sur ses conclusions. Les pays membres doivent prendre des mesures lorsque des Ã ©carts par rapport aux principes de BPL sont constatÃ ©s pendant ou aprÃ ¨s une inspection ou une vÃ ©rification d'Ã ©tude. Ces mesures doivent Ã ªtre dÃ ©crites dans des documents Ã ©manant de l'autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL. Si une inspection de laboratoire ou une vÃ ©rification d'Ã ©tude ne rÃ ©vÃ ¨le que des Ã ©carts mineurs par rapport aux principes de BPL, le laboratoire est tenu de rectifier de tels Ã ©carts mineurs. L'inspecteur peut avoir besoin, Ã un moment opportun, de retourner sur les lieux pour vÃ ©rifier que des rectifications ont Ã ©tÃ © apportÃ ©es. Si aucun Ã ©cart n'est constatÃ ©, ou seulement un Ã ©cart mineur, les autoritÃ ©s (nationales) de vÃ ©rification en matiÃ ¨re de BPL peuvent:  publier une dÃ ©claration indiquant que le laboratoire a Ã ©tÃ © inspectÃ © et que son fonctionnement a Ã ©tÃ © estimÃ © conforme aux principes de BPL. La date de l'inspection doit y figurer, et, le cas Ã ©chÃ ©ant, les catÃ ©gories d'essais inspectÃ ©s dans le laboratoire Ã ce moment-lÃ devront Ã ªtre inclus; ces dÃ ©clarations peuvent Ã ªtre utilisÃ ©es pour fournir des informations aux autoritÃ ©s (nationales) de vÃ ©rification en matiÃ ¨re de BPL dans d'autres pays membres et/ou  communiquer Ã l'autoritÃ © rÃ ©glementaire qui a demandÃ © la vÃ ©rification d'Ã ©tude un rapport dÃ ©taillÃ © sur les conclusions. Quand de graves Ã ©carts sont constatÃ ©s, les mesures que peuvent prendre les autoritÃ ©s de vÃ ©rification en matiÃ ¨re de BPL dÃ ©pendent des circonstances particuliÃ ¨res Ã chaque cas et des dispositions lÃ ©gales ou administratives en vertu desquelles le contrÃ ´le de la mise en conformitÃ © aux BPL a Ã ©tÃ © instituÃ © dans chaque pays. Sans qu'elles ne se limitent Ã cela, les mesures susceptibles d'Ã ªtre prises consistent notamment Ã :  publier une dÃ ©claration fournissant des dÃ ©tails sur les dÃ ©faillances ou anomalies constatÃ ©es et susceptibles d'altÃ ©rer la validitÃ © des Ã ©tudes conduites dans le laboratoire,  suspendre les inspections ou vÃ ©rifications d'Ã ©tudes d'un laboratoire et, par exemple, lorsque cela est possible sur le plan administratif, exclure le laboratoire du programme (national) de mise en conformitÃ © aux BPL ou de toute liste ou de tout registre existants de laboratoires soumis aux inspections en matiÃ ¨re de BPL,  exiger qu'une dÃ ©claration indiquant de faÃ §on dÃ ©taillÃ ©e les Ã ©carts soit jointe aux rapports d'Ã ©tudes spÃ ©cifiques,  introduire une action devant les tribunaux, dÃ ¨s lors que la situation le justifie et que les procÃ ©dures lÃ ©gales ou administratives le permettent. Si de graves Ã ©carts sont relevÃ ©s qui peuvent avoir affectÃ © certaines Ã ©tudes, l'autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL doit envisager la nÃ ©cessitÃ © de transmettre ses conclusions aux autoritÃ ©s rÃ ©glementaires compÃ ©tentes ou aux autoritÃ ©s (nationales) de vÃ ©rification en matiÃ ¨re de BPL d'autres pays membres. ProcÃ ©dures d'appel Les problÃ ¨mes ou divergences de vues surgissant entre les inspecteurs et la direction des laboratoires sont normalement rÃ ©solus pendant l'inspection ou la vÃ ©rification d'Ã ©tude. Toutefois, il n'est pas toujours possible de parvenir Ã un accord. Il faut faire en sorte qu'il existe une procÃ ©dure donnant la possibilitÃ © au laboratoire d'exposer son point de vue concernant les conclusions d'une inspection de laboratoire ou d'une vÃ ©rification d'Ã ©tude en vue de contrÃ ´ler la mise en conformitÃ © aux BPL et/ou les mesures que l'autoritÃ © de vÃ ©rification en matiÃ ¨re de BPL se propose de prendre. ANNEXE II DIRECTIVES POUR LA CONDUITE D'INSPECTIONS DE LABORATOIRES ET DE VÃ RIFICATIONS D'Ã TUDES INTRODUCTION L'objet de la prÃ ©sente annexe est d'Ã ©noncer des directives mutuellement acceptables par les pays membres de l'OCDE, pour la conduite d'inspections de laboratoires et de vÃ ©rifications d'Ã ©tudes. Elle traite principalement des inspections de laboratoires, auxquelles se consacrent en grande partie les inspecteurs chargÃ ©s de vÃ ©rifier la mise en conformitÃ © aux BPL. Les inspections de laboratoires comportent le plus souvent une vÃ ©rification d'Ã ©tude Ã caractÃ ¨re limitÃ ©, ou «examen ». Ces vÃ ©rifications d'Ã ©tudes devront aussi Ã ªtre menÃ ©es de temps Ã autre Ã la demande, par exemple, d'une autoritÃ © rÃ ©glementaire. On trouvera Ã la fin de cette annexe des indications d'ordre gÃ ©nÃ ©ral sur la conduite de vÃ ©rifications d'Ã ©tudes dÃ ©taillÃ ©es. Les inspections de laboratoires visent Ã dÃ ©terminer le degrÃ © de conformitÃ © des installations d'essais et des Ã ©tudes de laboratoire aux principes de BPL et Ã vÃ ©rifier l'intÃ ©gritÃ © des donnÃ ©es pour s'assurer que les rÃ ©sultats obtenus sont d'une qualitÃ © suffisante pour que les autoritÃ ©s nationales rÃ ©glementaires puissent procÃ ©der Ã une Ã ©valuation et prendre des dÃ ©cisions. Les inspections donnent lieu Ã l'Ã ©tablissement de rapports qui dÃ ©crivent le degrÃ © de conformitÃ © des installations d'essais aux principes de BPL. Les laboratoires doivent Ã ªtre inspectÃ ©s de faÃ §on rÃ ©guliÃ ¨re sur une base routiniÃ ¨re afin que l'on puisse constituer et tenir Ã jour un dossier sur la mise en conformitÃ © aux BPL d'un laboratoire. DÃ FINITIONS Les dÃ ©finitions de termes dans les «Principes de l'OCDE de bonnes pratiques de laboratoire » [annexe I Ã la dÃ ©cision du conseil C(81)30 (final)] et dans l'annexe I Ã cette dÃ ©cision-recommandation s'appliquent Ã la prÃ ©sente annexe, INSPECTIONS DE LABORATOIRES Des inspections visant Ã vÃ ©rifier la misÃ © en conformitÃ © aux principes de BPL peuvent Ã ªtre effectuÃ ©es dans tout laboratoire oÃ ¹ sont obtenues, Ã des fins de rÃ ©glementation, des donnÃ ©es sur l'innocuitÃ © des produits pour la santÃ © et l'environnement. Les inspecteurs peuvent Ã ªtre tenus de vÃ ©rifier les donnÃ ©es relatives aux propriÃ ©tÃ ©s physiques, chimiques, toxicologiques ou Ã ©cotoxicologiques d'une substance ou d'une prÃ ©paration. Dans certains cas, les inspecteurs peuvent avoir besoin de l'aide de spÃ ©cialistes de disciplines particuliÃ ¨res. Compte tenu de la grande diversitÃ © des installations (s'agissant tant de l'agencement des locaux que de la structure administrative) et des diffÃ ©rents types d'Ã ©tudes rencontrÃ ©s lors des inspections, le jugement des inspecteurs chargÃ ©s d'Ã ©valuer le degrÃ © et l'ampleur de la mise en conformitÃ © aux principes de BPL est essentiel. Il n'en reste pas moins que les inspecteurs doivent s'efforcer d'adopter une dÃ ©marche uniforme pour Ã ©valuer si, dans le cas d'un laboratoire prÃ ©cis ou d'une Ã ©tude particuliÃ ¨re, un degrÃ © de conformitÃ © adÃ ©quat est atteint pour chaque principe de BPL. Dans les sections suivantes, des directives sont donnÃ ©es sur les divers aspects de l'installation d'essais, y compris Ã son personnel et aux procÃ ©dures qui sont susceptibles d'Ã ªtre examinÃ ©es par les inspecteurs de laboratoires. Dans chacune des sections, l'objet visÃ © est indiquÃ © et les points prÃ ©cis qui pourraient faire l'objet d'un examen lors d'une inspection de laboratoire sont Ã ©numÃ ©rÃ ©s Ã titre d'exemple. Ces listes ne se veulent pas exhaustives et ne doivent pas Ã ªtre considÃ ©rÃ ©es comme telles. Les inspecteurs ne doivent pas se prÃ ©occuper de la nÃ ©cessitÃ © ou des objectifs de l'Ã ©tude, ni de l'interprÃ ©tation des rÃ ©sultats obtenus dans les Ã ©tudes portant sur les risques pour la santÃ © humaine et l'environnement. Ces questions sont du ressort des autoritÃ ©s rÃ ©glementaires auxquelles les donnÃ ©es sont soumises Ã des fins de rÃ ©glementation. Les inspections de laboratoires et les vÃ ©rifications d'Ã ©tudes perturbent inÃ ©vitablement les activitÃ ©s normales des laboratoires. Les inspecteurs doivent donc effectuer leur travail de faÃ §on mÃ ©thodique et selon un plan soigneusement Ã ©tabli, et dans la mesure du possible, tenir compte des souhaits de la direction du laboratoire quant aux heures auxquelles ils peuvent se rendre dans certaines parties de l'installation. Lors des inspections de laboratoires et vÃ ©rifications d'Ã ©tudes, les inspecteurs ont accÃ ¨s Ã des donnÃ ©es confidentielles ayant une valeur commerciale. Il est indispensable qu'ils veillent Ã ce que ces informations ne soient vues que par le personnel autorisÃ ©. Leurs obligations Ã cet Ã ©gard auront Ã ©tÃ © dÃ ©finies dans leur progamme (national) de vÃ ©rification de la mise en conformitÃ © aux BPL. PROCÃ DURES D'INSPECTION PrÃ ©-inspection Objet: faire connaÃ ®tre Ã l'inspecteur le laboratoire soumis Ã inspection, notamment sa structure administrative, l'agencement de ses locaux et l'Ã ©ventail des Ã ©tudes qui y sont effectuÃ ©es. Avant d'effectuer une inspection de laboratoire ou une vÃ ©rification d'Ã ©tude, les inspecteurs doivent se familiariser avec l'installation qu'ils vont visiter. Ils doivent passer en revue toutes les informations existantes sur le laboratoire. Ces informations peuvent comprendre des rapports d'inspection antÃ ©rieurs, un plan des locaux, des organigrammes, des rapports d'Ã ©tude, des protocoles d'essai, ainsi qu'un curriculum vitae (CV) du personnel d'encadrement. Ces documents apporteront des renseignements sur:  la nature, les dimensions et l'agencement du laboratoire,  l'Ã ©ventail des Ã ©tudes susceptibles d'Ã ªtre rencontrÃ ©es au cours de l'inspection et  la structure administrative du laboratoire. Les inspecteurs doivent noter en particulier les carences Ã ©ventuelles des inspections de laboratoire prÃ ©cÃ ©dentes. Lorsqu'aucune inspection de laboratoire n'a Ã ©tÃ © rÃ ©alisÃ ©e auparavant, il est possible d'effectuer une visite de prÃ ©-inspection afin d'obtenir les renseignements pertinents. LÃ ¨s laboratoires doivent Ã ªtre informÃ ©s de la date et de l'heure d'arrivÃ ©e des inspecteurs, de l'objectif et de la durÃ ©e de la visite d'inspection. Les laboratoires peuvent ainsi veiller Ã ce que le personnel concernÃ © soit prÃ ©sent et que la documentation appropriÃ ©e soit disponible. Dans les cas oÃ ¹ des documents ou dossiers particuliers doivent Ã ªtre examinÃ ©s, il peut Ã ªtre utile d'en informer le laboratoire Ã l'avance afin que celui-ci puisse les communiquer immÃ ©diatement Ã l'inspecteur au cours de sa visite. RÃ ©union prÃ ©liminaire Objet: informer la direction et le personnel du laboratoire des raisons de l'inspection de laboratoire ou de la vÃ ©rification d'Ã ©tude qui va avoir lieu et identifier les secteurs de laboratoire, les Ã ©tudes choisies pour vÃ ©rification, les documents et les membres du personnel susceptibles d'Ã ªtre concernÃ ©s. Les dÃ ©tails administratifs et pratiques d'une inspection de laboratoire ou d'une vÃ ©rification d'Ã ©tude doivent Ã ªtre examinÃ ©s avec la direction du laboratoire au dÃ ©but de la visite. Ã la rÃ ©union prÃ ©liminaire, les inspecteurs doivent:  prÃ ©senter dans leurs grandes lignes l'objet et la portÃ ©e de leur visite,  indiquer la documentation dont ils ont besoin pour procÃ ©der Ã l'inspection du laboratoire, telle que listes des Ã ©tudes en cours et terminÃ ©es, plans des Ã ©tudes, modes opÃ ©ratoires normalisÃ ©s, rapports d'Ã ©tude, etc. C'est Ã ce stade qu'il convient de dÃ ©cider de l'accÃ ¨s aux documents pertinents et, le cas Ã ©chÃ ©ant, de prendre des dispositions permettant leur reproduction,  demander des prÃ ©cisions ou des informations sur la structure administrative (organisation) et le personnel du laboratoire,  demander des informations sur la conduite parallÃ ¨le d'Ã ©tudes soumises aux BPL et d'autres Ã ©tudes auxquelles ceux-ci ne s'appliquent pas,  procÃ ©der Ã une premiÃ ¨re dÃ ©termination des parties du laboratoire concernÃ ©es par l'inspection,  dÃ ©crire les documents et spÃ ©cimens qui seront nÃ ©cessaires pour l'Ã ©tude (les Ã ©tudes) en cours ou terminÃ ©e(s) sÃ ©lectionnÃ ©e(s) en vue d'une vÃ ©rification d'Ã ©tude(s). Avant de mener plus loin une inspection de laboratoire, il est souhaitable que l'inspecteur prenne contact avec le service du laboratoire chargÃ © de l'assurance qualitÃ © (AQ). En rÃ ¨gle gÃ ©nÃ ©rale, les inspecteurs trouvent utile d'Ã ªtre accompagnÃ ©s par un membre du service interne chargÃ © de l'assurance qualitÃ © lors de la visite d'une installation. Les inspecteurs peuvent Ã ©ventuellement demander qu'une piÃ ¨ce leur soit rÃ ©servÃ ©e pour examiner les documents et pour d'autres activitÃ ©s. Organisation et personnel Objet: dÃ ©terminer si le laboratoire dispose d'un personnel qualifiÃ ©, de ressources en personnel et de services de soutien suffisants pour la diversitÃ © et le nombre des Ã ©tudes entreprises; vÃ ©rifier que la structure administrative est appropriÃ ©e et que la direction a mis en place pour son personnel une politique de formation et de surveillance sanitaire, adaptÃ ©e aux Ã ©tudes entreprises dans le laboratoire. La direction doit Ã ªtre invitÃ ©e Ã fournir certains documents, par exemple:  un plan des locaux,  les organigrammes de la gestion de l'installation et de son organisation au plan scientifique,  les CV du personnel d'encadrement impliquÃ © dans la(les) catÃ ©gorie(s) d'Ã ©tudes choisies pour vÃ ©rification,  la (les) liste(s) des Ã ©tudes en cours et terminÃ ©es ainsi que les informations sur la nature de l'Ã ©tude, les dates de dÃ ©but et d'achÃ ¨vement, les systÃ ¨mes d'essai, la voie d'administration et le nom du directeur d'Ã ©tude,  la politique suivie en matiÃ ¨re de formation du personnel et de surveillance sanitaire, si celle-ci a Ã ©tÃ © Ã ©tablie,  des dossiers sur la formation du personnel, dans la mesure de leur disponibilitÃ ©,  un index des modes opÃ ©ratoires normalisÃ ©s du laboratoire,  les modes opÃ ©ratoires normalisÃ ©s spÃ ©cifiques en rapport avec les Ã ©tudes ou les procÃ ©dures inspectÃ ©es ou vÃ ©rifiÃ ©es,  les listes des directeurs d'Ã ©tudes impliquÃ ©s dans les Ã ©tudes vÃ ©rifiÃ ©es. L'inspecteur doit vÃ ©rifier, en particulier:  les listes des Ã ©tudes en cours et terminÃ ©es pour Ã ©valuer le volume des travaux entrepris par le laboratoire,  l'identitÃ © et les qualifications des directeurs d'Ã ©tude, du responsable du service assurance qualitÃ ©, ainsi que celles d'autres membres du personnel d'encadrement,  l'existence de modes opÃ ©ratoires normalisÃ ©s pour tous les domaines d'essai pertinents. Programme d'assurance qualitÃ © (AQ) Objet: dÃ ©terminer si la direction du laboratoire dispose de systÃ ¨mes appropriÃ ©s pour s'assurer que les Ã ©tudes sont conduites en accord avec les principes de BPL. Le responsable du service assurance qualitÃ © (AQ) doit Ã ªtre invitÃ © Ã faire la dÃ ©monstration des systÃ ¨mes et des mÃ ©thodes prÃ ©vues pour l'inspection et la vÃ ©rification de la qualitÃ © des Ã ©tudes, ainsi que du systÃ ¨me utilisÃ © pour enregistrer les observations effectuÃ ©es lors de la vÃ ©rification de la qualitÃ ©. Les inspecteurs doivent vÃ ©rifier:  les qualifications du responsable AQ et de tout le personnel du service placÃ © sous sa direction,  l'indÃ ©pendance du service AQ par rapport au personnel participant aux Ã ©tudes,  la faÃ §on dont le service AQ programme et effectue les inspections, et dont il vÃ ©rifie les phases critiques relevÃ ©es dans une Ã ©tude, ainsi que les ressources disponibles pour les activitÃ ©s d'inspection et de vÃ ©rification de la qualitÃ ©,  les dispositions prÃ ©vues pour assurer la vÃ ©rification sur la base d'Ã ©chantillons dans le cas oÃ ¹ la durÃ ©e des Ã ©tudes est si brÃ ¨ve qu'il est impossible de vÃ ©rifier chacune d'entre elles,  l'ampleur et la prÃ ©cision des vÃ ©rifications d'assurance qualitÃ © lors de la rÃ ©alisation pratique de l'Ã ©tude,  les procÃ ©dures d'assurance qualitÃ © applicables Ã la vÃ ©rification du rapport final, afin de veiller Ã ce que celui-ci soit conforme aux donnÃ ©es brutes,  la notification Ã la direction, par le service AQ, des problÃ ¨mes de nature Ã altÃ ©rer la qualitÃ © ou l'intÃ ©gritÃ © d'une Ã ©tude,  les mesures prises par le service AQ lorsque des Ã ©carts sont constatÃ ©s,  le rÃ ´le de l'AQ (le cas Ã ©chÃ ©ant) dans le cas oÃ ¹ des Ã ©tudes sont effectuÃ ©es en partie ou en totalitÃ © dans des laboratoires sous-traitants,  la contribution (le cas Ã ©chÃ ©ant) du service AQ Ã l'examen, la rÃ ©vision et la mise Ã jour des modes opÃ ©ratoires normalisÃ ©s. Installations Objet: dÃ ©terminer si les dimensions, la construction, l'agencement et la localisation du laboratoire lui permettent de rÃ ©pondre aux exigences des Ã ©tudes entreprises. L'inspecteur doit vÃ ©rifier:  que l'agencement de l'installation permet une sÃ ©paration suffisante des diffÃ ©rentes activitÃ ©s de maniÃ ¨re que, par exemple, les substances d'essai, les animaux, les rÃ ©gimes alimentaires, les spÃ ©cimens pathologiques, etc. d'une Ã ©tude ne puissent Ã ªtre confondus avec ceux d'une autre,  qu'il existe des procÃ ©dures de contrÃ ´le et de surveillance des conditions d'environnement et qu'elles opÃ ¨rent convenablement dans les zones les plus importantes, comme l'animalerie et les autres salles rÃ ©servÃ ©es aux systÃ ¨mes d'essai biologiques, les aires de stockage des substances d'essai et les secteurs de laboratoires,  que l'entretien gÃ ©nÃ ©ral des diverses installations est suffisant et qu'il existe des procÃ ©dures de lutte contre les parasites, en cas de besoin. Soin, logement et confinement des systÃ ¨mes d'essai biologiques Objet: dÃ ©terminer si, dans le cas d'Ã ©tudes sur les animaux ou d'autres systÃ ¨mes d'essai biologiques, le laboratoire dispose d'un Ã ©quipement appropriÃ © et des conditions suffisantes pour assurer leur soin, leur logement et leur confinement, de maniÃ ¨re Ã prÃ ©venir le stress et autres problÃ ¨mes qui pourraient affecter les systÃ ¨mes d'essai et donc la qualitÃ © des donnÃ ©es. Un laboratoire peut rÃ ©aliser des Ã ©tudes nÃ ©cessitant diverses espÃ ¨ces animales ou vÃ ©gÃ ©tales ainsi que des systÃ ¨mes microbiologiques ou d'autres systÃ ¨mes cellulaires ou infracellulaires. Le type de systÃ ¨mes d'essai utilisÃ © dÃ ©termine les aspects relatifs aux soins, au logement et au confinement que l'inspecteur doit vÃ ©rifier. En se fiant Ã son jugement, l'inspecteur vÃ ©rifie selon les systÃ ¨mes d'essai:  que les installations sont adaptÃ ©es aux systÃ ¨mes d'essai biologiques utilisÃ ©s et aux exigences de l'essai Ã effectuer,  que des dispositions sont prÃ ©vues pour mettre en quarantaine les animaux et les vÃ ©gÃ ©taux introduits dans l'installation, et qu'elles fonctionnent de maniÃ ¨re satisfaisante,  que des dispositions sont prÃ ©vues pour isoler les animaux (ou les autres Ã ©lÃ ©ments d'un systÃ ¨me d'essai, le cas Ã ©chÃ ©ant) dont on sait ou dont on soupÃ §onne qu'ils sont malades ou porteurs de maladies,  qu'un contrÃ ´le et des registres appropriÃ ©s sur la santÃ ©, le comportement ou d'autres aspects, en fonction des caractÃ ©ristiques du systÃ ¨me d'essai soient prÃ ©vus,  que l'Ã ©quipement destinÃ © Ã assurer les conditions d'environnement requises pour chaque systÃ ¨me d'essai biologique est adÃ ©quate, bien entretenu et efficace,  que les cages, rÃ ¢teliers, rÃ ©servoirs et autres rÃ ©cipients, ainsi que les autres Ã ©quipements accessoires sont maintenus dans un Ã ©tat de propretÃ © suffisant,  que les analyses visant Ã vÃ ©rifier les conditions d'environnement et les systÃ ¨mes de soutien sont effectuÃ ©es de la faÃ §on requise,  qu'il existe des dispositifs pour l'enlÃ ¨vement et l'Ã ©vacuation des dÃ ©chets animaux et des rÃ ©sidus des systÃ ¨mes d'essai et que ces dispositifs sont utilisÃ ©s de faÃ §on Ã rÃ ©duire au minimum l'infestation par les parasites, les odeurs, les risques de maladies et la contamination de l'environnement,  que des aires de stockage sont prÃ ©vues pour les aliments pour animaux ou des produits Ã ©quivalents, pour tous les systÃ ¨mes d'essai; que ces aires ne sont pas utilisÃ ©es pour stocker d'autres matÃ ©riaux tels que substances d'essai, produits chimiques de lutte contre les parasites ou dÃ ©sinfectants, et qu'elles sont sÃ ©parÃ ©es des zones abritant les animaux ou les autres systÃ ¨mes d'essai biologiques,  que les aliments et les litiÃ ¨res stockÃ ©s doivent Ã ªtre Ã l'abri de conditions nÃ ©fastes d'environnement, d'infestation et de contamination. Appareils, matÃ ©riaux, rÃ ©actifs et spÃ ©cimens Objet: dÃ ©terminer si le laboratoire dispose d'appareils en bon Ã ©tat de marche, convenablement situÃ ©s, en quantitÃ © suffisante et de capacitÃ © adÃ ©quate pour rÃ ©pondre aux exigences des essais qui y sont effectuÃ ©s et s'assurer que les matÃ ©riaux, les rÃ ©actifs et les spÃ ©cimens sont correctement Ã ©tiquetÃ ©s utilisÃ ©s et stockÃ ©s. L'inspecteur doit vÃ ©rifier:  que les appareils sont propres et en bon Ã ©tat de marche,  que des registres ont Ã ©tÃ © tenus sur le fonctionnement, l'entretien, la normalisation et l'Ã ©talonnage des appareils,  que les matÃ ©riaux et les rÃ ©actifs chimiques sont correctement Ã ©tiquetÃ ©s et stockÃ ©s Ã la bonne tempÃ ©rature et que les dates d'expiration sont respectÃ ©es. Les Ã ©tiquettes des rÃ ©actifs devraient en indiquer l'origine, la nature et la concentration et/ou d'autres informations pertinentes,  que l'identification des spÃ ©cimens prÃ ©cise bien le systÃ ¨me d'essai, l'Ã ©tude effectuÃ ©e, la nature et la date de prÃ ©lÃ ¨vement du spÃ ©cimen,  que les appareils et les matÃ ©riaux UtilisÃ ©s n'interfÃ ¨rent pas avec le systÃ ¨me d'essai. SystÃ ¨mes d'essai Objet: dÃ ©terminer s'il existe des procÃ ©dures appropriÃ ©es pour la manipulation et le contrÃ ´le des divers systÃ ¨mes d'essai requis par les Ã ©tudes entreprises dans le laboratoire, par exemple des systÃ ¨mes chimiques, physiques, cellulaires, microbiologiques, vÃ ©gÃ ©taux ou animaux. SystÃ ¨mes d'essai physiques et chimiques L'inspecteur doit vÃ ©rifier:  que la stabilitÃ © des substances d'essai et de rÃ ©fÃ ©rence a Ã ©tÃ © dÃ ©terminÃ © conformÃ ©ment aux prescriptions Ã ©ventuelles du plan d'Ã ©tude, et que les substances de rÃ ©fÃ ©rence visÃ ©es dans les plans d'essai ont Ã ©tÃ © utilisÃ ©es,  qu'il existe des modes opÃ ©ratoires normalisÃ ©s pour toutes les activitÃ ©s du laboratoire et que leurs dispositions sont respectÃ ©es,  que dans les systÃ ¨mes automatisÃ ©s, les donnÃ ©es obtenues sous forme de graphiques, de courbes d'enregistrement ou de sorties d'imprimante ont Ã ©tÃ © classÃ ©es comme donnÃ ©es brutes et archivÃ ©es. SystÃ ¨mes d'essai biologiques Prenant en compte les points pertinents ci-dessus relatifs au soin, au logement et au confinement des systÃ ¨mes d'essai biologiques, l'inspecteur doit vÃ ©rifier:  que les systÃ ¨mes d'essai correspondent Ã ce qui est dÃ ©fini dans les plans d'Ã ©tude,  que les systÃ ¨mes d'essai sont identifiÃ ©s de faÃ §on adÃ ©quate,  que les animaux sont identifiÃ ©s correctement, et si cela est nÃ ©cessaire et appropriÃ ©, de maniÃ ¨re univoque tout au long de l'Ã ©tude,  que les logements ou les rÃ ©cipients des systÃ ¨mes d'essai sont correctement identifiÃ ©s avec toutes les informations nÃ ©cessaires,  qu'il existe une sÃ ©paration suffisante entre les Ã ©tudes conduites sur les mÃ ªmes espÃ ¨ces animales (ou les mÃ ªmes systÃ ¨mes d'essai biologiques) mais avec des substances diffÃ ©rentes,  que la sÃ ©paration des espÃ ¨ces animales (et des autres systÃ ¨mes d'essai biologiques) est assurÃ ©e de maniÃ ¨re satisfaisante, dans l'espace et dans le temps,  que l'environnement des systÃ ¨mes d'essai biologiques est tel qu'il est dÃ ©fini dans le plan d'Ã ©tude ou dans les modes opÃ ©ratoires normalisÃ ©s, notamment en ce qui concerne la tempÃ ©rature ou les cycles lumiÃ ¨re/obscuritÃ ©,  que les registres sur la rÃ ©ception, la manutention, le logement ou le confinement, le soin et l'Ã ©valuation de l'Ã ©tat de santÃ © sont adaptÃ ©s aux caractÃ ©ristiques des systÃ ¨mes d'essai,  qu'il existe des registres sur l'examen, la quarantaine, la morbiditÃ ©, la mortalitÃ ©, le comportement, ainsi que sur le diagnostic et le traitement des affections des systÃ ¨mes d'essai animaux et vÃ ©gÃ ©taux ou sur d'autres aspects analogues adaptÃ ©s Ã chaque systÃ ¨me d'essai biologique,  que des dispositions sont prÃ ©vues pour l'Ã ©limination satisfaisante des systÃ ¨mes d'essai Ã l'issue des essais. Substances d'essai et de rÃ ©fÃ ©rence Objet: dÃ ©terminer si le laboratoire dispose de procÃ ©dures destinÃ ©es (i) Ã s'assurer que la nature, la puissance, la quantitÃ © et la composition des substances d'essai et de rÃ ©fÃ ©rence sont conformes aux prescriptions et (ii) Ã rÃ ©ceptionner et Ã stocker correctement les substances d'essai et de rÃ ©fÃ ©rence. L'inspecteur doit vÃ ©rifier:  qu'il existe des modes opÃ ©ratoires normalisÃ ©s pour enregistrer la rÃ ©ception, ainsi que pour la manutention, l'Ã ©chantillonnage, l'utilisation et le stockage des substances d'essai et de rÃ ©fÃ ©rence,  que les rÃ ©cipients des substances d'essai et de rÃ ©fÃ ©rence sont correctement Ã ©tiquetÃ ©s,  que les conditions de stockage sont Ã mÃ ªme de prÃ ©server la concentration, la puretÃ © et la stabilitÃ © des substances d'essai et de rÃ ©fÃ ©rence,  lorsqu'il y a lieu, que des procÃ ©dures (modes opÃ ©ratoires normalisÃ ©s) sont prÃ ©vues pour dÃ ©terminer l'identitÃ ©, la puretÃ ©, la composition et la stabilitÃ © des substances d'essai et de rÃ ©fÃ ©rence et pour en prÃ ©venir la contamination,  lorsqu'il y a lieu, que des registres sont tenus sur la composition, les caractÃ ©ristiques, la concentration et la stabilitÃ © des substances d'essai et de rÃ ©fÃ ©rence,  lorsqu'il y a lieu, qu'il existe des procÃ ©dures (modes opÃ ©ratoires normalisÃ ©s) pour la dÃ ©termination de l'homogÃ ©nÃ ©itÃ © et de la stabilitÃ © des mÃ ©langes contenant des substances d'essai et de rÃ ©fÃ ©rence,  lorsqu'il y a lieu, que les rÃ ©cipients contenant des mÃ ©langes (ou des dilutions) des substances d'essai ou de rÃ ©fÃ ©rence sont Ã ©tiquetÃ ©s et que des registres sont tenus sur l'homogÃ ©nÃ ©itÃ © et la stabilitÃ © de leur contenu,  si la durÃ ©e de l'essai est supÃ ©rieure Ã quatre semaines, que des Ã ©chantillons de chaque lot des substances d'essai et de rÃ ©fÃ ©rence ont Ã ©tÃ © prÃ ©levÃ ©s Ã des fins d'analyse et qu'ils ont Ã ©tÃ © conservÃ ©s pendant une durÃ ©e appropriÃ ©e,  que des procÃ ©dures sont prÃ ©vues pour le mÃ ©lange des substances de faÃ §on Ã Ã ©viter les erreurs d'identification et la contamination rÃ ©ciproque. Modes opÃ ©ratoires normalisÃ ©s Objet: dÃ ©terminer si le laboratoire dispose de modes opÃ ©ratoires normalisÃ ©s Ã ©crits pour tous les aspects importants de ses activitÃ ©s, compte tenu du fait qu'il s'agit lÃ d'un des principaux moyens pour la direction de contrÃ ´ler les activitÃ ©s du laboratoire. Ces modes opÃ ©ratoires ont un rapport direct avec les aspects les plus courants des essais menÃ ©s par le laboratoire. L'inspecteur doit vÃ ©rifier:  que chaque secteur de laboratoire a un accÃ ¨s immÃ ©diat Ã des exemplaires agrÃ ©Ã ©s des modes opÃ ©ratoires normalisÃ ©s appropriÃ ©s,  qu'il y a des procÃ ©dures pour la rÃ ©vision et la mise Ã jour des modes opÃ ©ratoires normalisÃ ©s,  que tout amendement ou changement dans les modes opÃ ©ratoires normalisÃ ©s a Ã ©tÃ © agrÃ ©Ã © et datÃ ©,  que des dossiers chronologiques des modes opÃ ©ratoires normalisÃ ©s sont tenus Ã jour,  que des modes opÃ ©ratoires normalisÃ ©s sont disponibles pour les activitÃ ©s suivantes, et Ã ©ventuellement pour d'autres activitÃ ©s: i) rÃ ©ception, identification, Ã ©tiquetage, manutention, Ã ©chantillonnage, utilisation et stockage des substances d'essai et de rÃ ©fÃ ©rence; ii) entretien, nettoyage, Ã ©talonnage des appareils de mesure et des Ã ©quipements de rÃ ©gulation des conditions ambiantes; iii) prÃ ©paration des rÃ ©actifs et dosage des prÃ ©parations; iv) tenue de registres, Ã ©tablissement de rapports, stockage et consultation des registres et rapports; v) prÃ ©paration et rÃ ©gulation des conditions ambiantes des zones contenant le systÃ ¨me d'essai; vi) rÃ ©ception, transfert, localisation, caractÃ ©risation, identification et entretien des systÃ ¨mes d'essai; vii) manipulation des systÃ ¨mes d'essai avant, pendant et Ã la fin de l'Ã ©tude; viii) Ã ©limination des systÃ ¨mes d'essai; ix) utilisation d'agents de lutte contre les parasites et d'agents nettoyants; x) opÃ ©rations liÃ ©es au programme d'assurance qualitÃ ©. RÃ ©alisation de l'Ã ©tude Objet: vÃ ©rifier qu'il existe des plans d'Ã ©tude Ã ©crits et que les plans et le dÃ ©roulement des Ã ©tudes sont en accord avec les principes de BPL. L'inspecteur doit vÃ ©rifier:  que le plan d'Ã ©tude a Ã ©tÃ © signÃ © par le directeur d'Ã ©tude,  que toutes les modifications apportÃ ©es au plan d'Ã ©tude ont Ã ©tÃ © signÃ ©es et datÃ ©es,  lorsqu'il y a lieu, que la date d'agrÃ ©ment du plan d'Ã ©tude par le commettant a Ã ©tÃ © enregistrÃ ©e,  que les mesures, les observations et les examens sont rÃ ©alisÃ ©s conformÃ ©ment au plan d'Ã ©tude et aux modes opÃ ©ratoires normalisÃ ©s appropriÃ ©s,  que les rÃ ©sultats de ces mesures, observations et examens ont Ã ©tÃ © enregistrÃ ©s de maniÃ ¨re directe, rapide, prÃ ©cise et lisible et qu'ils ont Ã ©tÃ © signÃ ©s (ou paraphÃ ©s) et datÃ ©s,  que toutes les modifications apportÃ ©es aux donnÃ ©es brutes, y compris Ã celles mises en mÃ ©moire sur ordinateur, ne se superposent pas aux mentions prÃ ©cÃ ©dentes, indiquent la raison de la modification et sont signÃ ©es et datÃ ©es,  que les donnÃ ©es obtenues par ordinateur ou mises en mÃ ©moire sont identifiÃ ©es et que les procÃ ©dures de sauvegarde ou de protection contre les amendements non autorisÃ ©s sont appropriÃ ©es,  que le logiciel utilisÃ © dans le cadre de l'Ã ©tude est fiable, exact et peut Ã ªtre validÃ ©,  que tous les Ã ©vÃ ©nements imprÃ ©vus consignÃ ©s dans les donnÃ ©es brutes ont Ã ©tÃ © Ã ©tudiÃ ©s et Ã ©valuÃ ©s,  que les rÃ ©sultats prÃ ©sentÃ ©s dans les rapports (provisoires ou finals) de l'Ã ©tude sont concordants et complets et qu'ils reflÃ ¨tent correctement les donnÃ ©es brutes. Compte rendu des rÃ ©sultats de l'Ã ©tude Objet: vÃ ©rifier que les rapports finals sont Ã ©tablis en accord avec les principes de BPL. Lorsqu'un rapport final est disponible, l'inspecteur doit vÃ ©rifier:  qu'il est signÃ © et datÃ © par le directeur d'Ã ©tude et par les principaux chercheurs,  que le directeur d'Ã ©tude a signÃ © une dÃ ©claration par laquelle il prend la responsabilitÃ © de la validitÃ © de l'Ã ©tude et confirme que l'Ã ©tude a Ã ©tÃ © conduite conformÃ ©ment aux principes de BPL,  qu'une dÃ ©claration sur l'assurance qualitÃ © figure dans le rapport, qu'elle est signÃ ©e et datÃ ©e,  que les amendements Ã ©ventuels ont Ã ©tÃ © apportÃ ©s par le personnel compÃ ©tent,  que le rapport donne la liste des emplacements dans les «archives » de tous les Ã ©chantillons, spÃ ©cimens et donnÃ ©es brutes. Stockage et conservation des documents Objet: dÃ ©terminer si le laboratoire a Ã ©tabli des registres et des rapports adÃ ©quats et si des dispositions appropriÃ ©es ont Ã ©tÃ © prises pour assurer le stockage et la conservation en toute sÃ ©curitÃ © des documents et des matÃ ©riels. L'inspecteur doit vÃ ©rifier:  les salles «d'archives » servant au stockage des plans d'Ã ©tude, des donnÃ ©es brutes, des rapports finaux, des Ã ©chantillons et des spÃ ©cimens,  la procÃ ©dure de consultation du matÃ ©riel archivÃ ©,  les procÃ ©dures qui limitent l'accÃ ¨s aux archives au personnel autorisÃ © et les registres oÃ ¹ figure le nom des personnes ayant accÃ ¨s aux donnÃ ©es brutes, diapositives, etc.,  qu'un inventaire des matÃ ©riels retirÃ ©s des archives ou, Ã l'inverse, rentrÃ ©s est tenu,  que les documents et les matÃ ©riaux sont conservÃ ©s pendant le temps nÃ ©cessaire ou appropriÃ © et que des mesures sont prises pour Ã ©viter qu'ils ne soient perdus ou endommagÃ ©s par le feu, des conditions ambiantes nocives, etc. VÃ RIFICATIONS D'Ã TUDES En gÃ ©nÃ ©ral, les inspections de laboratoire comportent, entre autres, des vÃ ©rifications d'Ã ©tudes (limitÃ ©es); celles-ci peuvent consister en de brefs examens d'Ã ©tudes en cours ou complÃ ©tÃ ©s. Quand des vÃ ©rifications d'Ã ©tudes particuliÃ ¨res sont requises par les autoritÃ ©s rÃ ©glementaires, la conduite et le compte rendu des Ã ©tudes doivent Ã ªtre soumis Ã un examen dÃ ©taillÃ ©. En raison de la grande diversitÃ © des Ã ©tudes qui peuvent Ã ªtre ainsi vÃ ©rifiÃ ©es, il ne convient de donner que des indications d'ordre gÃ ©nÃ ©ral, et les inspecteurs et autres personnes prenant part Ã la vÃ ©rification devront toujours exercer leur jugement sur la nature et la portÃ ©e des examens qu'ils effectueront. Leur but doit Ã ªtre de reconstruire l'Ã ©tude Ã partir du plan d'Ã ©tude, en utilisant les modes opÃ ©ratoires normalisÃ ©s, les donnÃ ©es brutes et autres documents archivÃ ©s. Dans certains cas, les inspecteurs peuvent avoir besoin de l'aide d'experts pour mener efficacement une vÃ ©rification d'Ã ©tude  par exemple lorsqu'ils doivent examiner au microscope des coupes de tissus. Lorsqu'il effectue une vÃ ©rification d'Ã ©tude, l'inspecteur doit:  obtenir le nom, la description des tÃ ¢ches et le rÃ ©sumÃ © de la formation et de l'expÃ ©rience de certains membres du personnel engagÃ ©s dans l'Ã ©tude ou les Ã ©tudes, tels que le directeur d'Ã ©tude et les principaux chercheurs,  s'assurer qu'il existe un nombre suffisant de personnes formÃ ©es dans les domaines se rapportant Ã l'Ã ©tude ou aux Ã ©tudes entreprises,  dÃ ©terminer les diffÃ ©rents appareils ou Ã ©quipements spÃ ©ciaux utilisÃ ©s dans l'Ã ©tude et examiner les registres relatifs Ã la calibration, Ã l'entretien et au service de ces Ã ©quipements,  examiner les registres relatifs Ã la stabilitÃ © des substances d'essai, aux analyses de ces substances et des prÃ ©parations, aux analyses d'aliments,  essayer de dÃ ©terminer, dans la mesure du possible Ã travers un entretien, les tÃ ¢ches dÃ ©volues Ã des personnes choisies participant Ã l'Ã ©tude, pour savoir si ces personnes ont disposÃ © de suffisamment de temps pour accomplir les tÃ ¢ches qui leur Ã ©taient assignÃ ©es dans le plan d'Ã ©tude,  se procurer des exemplaires de tous les documents dÃ ©crivant les procÃ ©dures de contrÃ ´le ou faisant partie intÃ ©grante de l'Ã ©tude, notamment: i) le plan de l'Ã ©tude; ii) les modes opÃ ©ratoires normalisÃ ©s en vigueur Ã l'Ã ©poque oÃ ¹ l'Ã ©tude a Ã ©tÃ © faite; iii) les registres, carnets de laboratoire, dossiers, fiches de travail, sorties d'imprimante, etc. et iv) le rapport final. Dans les Ã ©tudes pour lesquelles des animaux (par exemple des rongeurs et d'autres mammifÃ ¨res) sont utilisÃ ©s, l'inspecteur doit examiner ce qu'il advient d'un certain pourcentage d'animaux depuis leur arrivÃ ©e au laboratoire jusqu'Ã leur autopsie. Il doit accorder une attention particuliÃ ¨re aux dossiers concernant:  lÃ © poids corporel des animaux, les quantitÃ ©s d'eau et d'aliments ingÃ ©rÃ ©es, la prÃ ©paration et l'administration des doses, etc.,  les observations cliniques et les rÃ ©sultats d'autopsie,  les examens biologiques,  la pathologie. FIN DE L'INSPECTION OU DE LA VÃ RIFICATION D'Ã TUDE Lorsqu'une inspection de laboratoire ou une vÃ ©rification d'Ã ©tude est achevÃ ©e, l'inspecteur doit se tenir prÃ ªt Ã discuter ses conclusions avec les reprÃ ©sentants de l'installation d'essais et Ã ©tablir un rapport Ã ©crit, le rapport d'inspection, pour les prÃ ©senter. L'inspection de tout grand laboratoire rÃ ©vÃ ¨le gÃ ©nÃ ©ralement un certain nombre d'Ã ©carts mineurs par rapport aux principes de BPL, mais, le plus souvent, ces Ã ©carts ne sont pas assez graves pour risquer de compromettre la validitÃ © des Ã ©tudes rÃ ©alisÃ ©es par le laboratoire. Dans ce cas, l'inspecteur peut lÃ ©gitimement indiquer dans son rapport que le laboratoire opÃ ¨re en conformitÃ © avec les principes de BPL en accord avec les critÃ ¨res fixÃ ©s par l'autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL. NÃ ©anmoins, l'inspecteur doit communiquer au laboratoire le dÃ ©tail des insuffisances ou des anomalies dÃ ©celÃ ©es et s'assurer auprÃ ¨s de la direction que des mesures seront prises pour y remÃ ©dier. L'inspecteur devra Ã ©ventuellement rendre de nouveau visite au laboratoire aprÃ ¨s un certain temps, afin de vÃ ©rifier que les mesures nÃ ©cessaires ont Ã ©tÃ © prises. Si une vÃ ©rification d'Ã ©tude ou une inspection de laboratoire fait apparaÃ ®tre un grave Ã ©cart par rapport aux principes de BPL, et si l'inspecteur estime que cet Ã ©cart peut avoir compromis la validitÃ © de l'Ã ©tude vÃ ©rifiÃ ©e ou d'autres Ã ©tudes rÃ ©alisÃ ©es dans l'installation, il doit le notifier Ã l'autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL. Les mesures prises par cette autoritÃ © dÃ ©pendront de la nature et de l'ampleur du manquement au respect des principes ainsi que des dispositions juridiques et/ou administratives figurant dans le programme de mise en conformitÃ © aux BPL. Lorsqu'une vÃ ©rification d'Ã ©tude a Ã ©tÃ © rÃ ©alisÃ ©e Ã la demande d'une autoritÃ © rÃ ©glementaire, un compte rendu complet des conclusions doit Ã ªtre Ã ©tabli et adressÃ © Ã l'autoritÃ © rÃ ©glementaire concernÃ ©e par l'intermÃ ©diaire de l'autoritÃ © (nationale) compÃ ©tente de vÃ ©rification en matiÃ ¨re de BPL. ANNEXE III ORIENTATIONS POUR L'Ã CHANGE D'INFORMATIONS CONCERNANT LES SYSTÃ MES NATIONAUX DE VÃ RIFICATION DE LA MISE EN CONFORMITÃ  La partie II paragraphe 2 de l'acte du conseil contient une dÃ ©cision aux termes de laquelle les pays membres devront Ã ©changer des informations concernant leurs systÃ ¨mes de vÃ ©rification de la mise en conformitÃ © aux principes de BPL. Cette annexe fournit des orientations sur les types d'information qu'il convient d'Ã ©changer. Tandis que des informations concernant tous les aspects traitÃ ©s dans les «Guides pour les systÃ ¨mes de vÃ ©rification de la mise en conformitÃ © aux bonnes pratiques de laboratoire » (annexe I) sont utiles pour comprendre les systÃ ¨mes de vÃ ©rification de la mise en conformitÃ © d'un autre pays, certains types d'information revÃ ªtent une importance particuliÃ ¨re. Ceux-ci concernent:  les principes de BPL adoptÃ ©s au plan national,  la portÃ ©e du programme national de vÃ ©rification de la mise en conformitÃ © aux principes de BPL en termes de catÃ ©gories de produits chimiques et de types d'essais entrant dans le domaine d'application,  l'identitÃ ©, le statut juridique et la structure administrative de l'autoritÃ © (nationale) ou des autoritÃ ©s de vÃ ©rification en matiÃ ¨re de BPL,  les procÃ ©dures suivies au cours des inspections de laboratoire et des vÃ ©rifications d'Ã ©tudes ainsi que la pÃ ©riodicitÃ © des inspections rÃ ©guliÃ ¨res,  le nombre et la qualification des inspecteurs,  les mesures Ã la disposition de l'autoritÃ © (des autoritÃ ©s) (nationale[s]) de vÃ ©rification en matiÃ ¨re de BPL en cas de non-mise en conformitÃ ©, y compris la possibilitÃ © de communiquer aux autres pays membres, lorsqu'il y a lieu, les rÃ ©sultats des inspections de laboratoires et des vÃ ©rifications,  les dispositions prises pour protÃ ©ger la confidentialitÃ © des informations,  les procÃ ©dures applicables au lancement, au dÃ ©roulement et Ã l'Ã ©tablissement des rapports d'inspections de laboratoires et de vÃ ©rifications d'Ã ©tudes, Ã la demande d'autres pays membres,  les procÃ ©dures suivies pour obtenir des informations sur les laboratoires qui ont fait l'objet d'une inspection par une autoritÃ © (nationale) de vÃ ©rification en matiÃ ¨re de BPL d'un autre pays membre, notamment sur le degrÃ © de conformitÃ © de ces laboratoires, et  la nature des dÃ ©clarations des laboratoires Ã ©tablissant que les Ã ©tudes ont Ã ©tÃ © rÃ ©alisÃ ©es conformÃ ©ment aux principes de BPL. Il est possible que les autres pays ne reconnaissent pas immÃ ©diatement les systÃ ¨mes nationaux de vÃ ©rification de la mise en conformitÃ © aux principes de BPL. Les pays membres doivent Ã ªtre disposÃ ©s Ã rÃ ©soudre les vrais problÃ ¨mes en faisant preuve d'un esprit de coopÃ ©ration. Il se peut qu'un pays membre ne soit pas en mesure d'apprÃ ©cier l'acceptabilitÃ © des systÃ ¨mes de vÃ ©rification de la mise en conformitÃ © aux BPL d'un autre pays en se fondant uniquement sur l'Ã ©change d'informations Ã ©crites. Dans ce cas, les pays membres peuvent obtenir l'assurance recherchÃ ©e en menant des consultations et en procÃ ©dant Ã des Ã ©changes de vues avec les autoritÃ ©s (nationales) de vÃ ©rification en matiÃ ¨re de BPL concernÃ ©es. Ã cet Ã ©gard, l'OCDE offre un forum permettant de dÃ ©battre et de rÃ ©soudre des problÃ ¨mes liÃ ©s Ã l'harmonisation et Ã l'acceptation internationales des systÃ ¨mes de vÃ ©rification de la mise en conformitÃ © aux BPL. Pour faciliter les contacts au niveau international et l'Ã ©change permanent d'informations, la crÃ ©ation d'une seule autoritÃ © de vÃ ©rification en matiÃ ¨re de BPL, englobant toutes les activitÃ ©s se rapportant aux bonnes pratiques de laboratoire dans un pays membre, prÃ ©sente des avantages Ã ©vidents. Quand il existe plusieurs autoritÃ ©s, les pays membres doivent s'assurer qu'elles fonctionnent de maniÃ ¨re concordante, utilisent des systÃ ¨mes comparables et ont des programmes de mise en conformitÃ © aux BPL analogues. Les pays membres doivent dÃ ©terminer l'autoritÃ © ou les autoritÃ ©s chargÃ ©es des contacts au niveau international. Il peut se produire qu'une autoritÃ © rÃ ©glementaire nationale d'un pays membre ait besoin de demander des informations sur le degrÃ © de conformitÃ © aux BPL d'un laboratoire situÃ © dans un autre pays membre. En de rares occasions et lorsqu'il existe des raisons valables, une vÃ ©rification d'Ã ©tude particuliÃ ¨re peut Ã ªtre demandÃ ©e par l'autoritÃ © rÃ ©glementaire d'un autre pays membre. Des dispositions doivent Ã ªtre prÃ ©vues pour que ces demandes soient satisfaites et pour que les rÃ ©sultats soient notifiÃ ©s Ã l'autoritÃ © rÃ ©glementaire qui en a fait la demande. Il convient d'Ã ©tablir des contacts formels au niveau international pour l'Ã ©change d'informations entre les autoritÃ ©s de vÃ ©rification en matiÃ ¨re de BPL. Il ne faut pas en conclure toutefois que cela empÃ ªche tout contact informel entre les autoritÃ ©s rÃ ©glementaires et l'autoritÃ © de vÃ ©rification en matiÃ ¨re de BPL existant dans un autre pays membre, dans la mesure oÃ ¹ les pays membres concernÃ ©s acceptent de tels contacts. Les autoritÃ ©s nationales doivent tenir compte du fait que les autoritÃ ©s d'autres pays membres pourraient vouloir assister Ã une inspection de laboratoire ou une vÃ ©rification d'Ã ©tude qu'elles ont expressÃ ©ment demandÃ ©e, ou peuvent souhaiter que de(s) reprÃ ©sentant(s) du pays membre souhaitant une inspection de laboratoire ou une vÃ ©rification particuliÃ ¨re soit (soient) prÃ ©sent(s) Ã cette inspection ou vÃ ©rification d'Ã ©tude. Dans ce cas, les pays membres doivent permettre aux inspecteurs d'un autre pays membre de participer Ã des inspections et des vÃ ©rifications d'Ã ©tudes rÃ ©alisÃ ©es par les autoritÃ ©s de vÃ ©rification en matiÃ ¨re de BPL de leur pays.